 



EXHIBIT 10.2
 
 
Amended and Restated
Receivables Sale Agreement
Dated as of May 31, 2007
among
Ametek Receivables Corp.,
as the Seller,
Ametek, Inc.,
as the Initial Collection Agent,
ABN AMRO Bank N.V.,
as the Agent and as the Amsterdam Purchaser Agent,
PNC Bank, National Association,
as the Market Street Purchaser Agent
the other Purchaser Agents,
from time to time party hereto,
Market Street Funding LLC,
as a Conduit Purchaser,
The Related Liquidity Providers,
from time to time party hereto,
Amsterdam Funding Corporation,
as a Conduit Purchaser
and
the other Conduit Purchasers
from time to time party hereto
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page
 
                Article I   Purchases from Seller and Settlements     1  
 
               
 
  Section 1.1.   Sales     1  
 
  Section 1.2.   Interim Liquidations     4  
 
  Section 1.3.   Selection of Discount Rates and Tranche Periods     4  
 
  Section 1.4.   Fees and Other Costs and Expenses     5  
 
  Section 1.5.   Maintenance of Sold Interest; Deemed Collection     5  
 
  Section 1.6.   Reduction in Commitments     6  
 
  Section 1.7.   Optional Repurchases     6  
 
  Section 1.8.   Assignment of Purchase Agreement     7  
 
                Article II   Sales to and from Conduit Purchasers; Allocations  
  7  
 
               
 
  Section 2.1.   Required Purchases from a Conduit Purchaser     7  
 
  Section 2.2.   Purchases by a Conduit Purchaser     7  
 
  Section 2.3.   Allocations and Distributions     8  
 
                Article III   Administration and Collections     9  
 
               
 
  Section 3.1.   Appointment of Collection Agent     9  
 
  Section 3.2.   Duties of Collection Agent     10  
 
  Section 3.3.   Reports     11  
 
  Section 3.4.   Lock-Box Arrangements     11  
 
  Section 3.5.   Enforcement Rights     11  
 
  Section 3.6.   Collection Agent Fee     12  
 
  Section 3.7.   Responsibilities of the Seller     12  
 
  Section 3.8.   Actions by Seller     12  
 
  Section 3.9.   Indemnities by the Collection Agent     12  
 
                Article IV   Representations and Warranties     13  
 
               
 
  Section 4.1.   Representations and Warranties     13  
 
                Article V   Covenants     15  
 
               
 
  Section 5.1.   Covenants of the Seller     15  
 
                Article VI   Indemnification     20  
 
               
 
  Section 6.1.   Indemnities by the Seller     20  
 
  Section 6.2.   Increased Cost and Reduced Return     21  
 
  Section 6.3.   Other Costs and Expenses     22  
 
  Section 6.4.   Withholding Taxes     22  
 
  Section 6.5.   Payments and Allocations     23  

-i-



--------------------------------------------------------------------------------



 



                              Page
 
                Article VII   Conditions Precedent     23  
 
               
 
  Section 7.1.   Conditions to Closing     23  
 
  Section 7.2.   Conditions to Each Purchase     24  
 
                Article VIII   The Agent     25  
 
               
 
  Section 8.1.   Appointment and Authorization     25  
 
  Section 8.2.   Delegation of Duties     26  
 
  Section 8.3.   Exculpatory Provisions     26  
 
  Section 8.4.   Reliance by Agent     26  
 
  Section 8.5.   Assumed Payments     27  
 
  Section 8.6.   Notice of Termination Events     27  
 
  Section 8.7.   Non-Reliance on Agent, Purchaser Agents and Other Purchasers  
  28  
 
  Section 8.8.   Agents and Affiliates     28  
 
  Section 8.9.   Indemnification     28  
 
  Section 8.10.   Successor Agent     29  
 
                Article IX   Miscellaneous     29  
 
               
 
  Section 9.1.   Termination     29  
 
  Section 9.2.   Notices     29  
 
  Section 9.3.   Payments and Computations     29  
 
  Section 9.4.   Sharing of Recoveries     30  
 
  Section 9.5.   Right of Setoff     30  
 
  Section 9.6.   Amendments     30  
 
  Section 9.7.   Waivers     31  
 
  Section 9.8.   Successors and Assigns; Participations; Assignments     31  
 
  Section 9.9.   Intended Tax Characterization     33  
 
  Section 9.10.   Confidentiality     33  
 
  Section 9.11.   Agreement Not to Petition     34  
 
  Section 9.12.   Excess Funds     34  
 
  Section 9.13.   No Recourse     34  
 
  Section 9.14.   Headings; Counterparts     34  
 
  Section 9.15.   Cumulative Rights and Severability     34  
 
  Section 9.16.   Governing Law; Submission to Jurisdiction     35  
 
  Section 9.17.   Waiver of Trial by Jury     35  
 
  Section 9.18.   Entire Agreement     35  

-ii-



--------------------------------------------------------------------------------



 



     
Schedules
             Description
 
   
Schedule I
  Definitions
Schedule II
  Related Liquidity Providers and Commitments of Related Liquidity Providers
 
   
Exhibits
  Description
 
   
Exhibit A
  Form of Incremental Purchase Request
Exhibit B
  Form of Notification of Assignment to Conduit Purchasers from their Related
Liquidity Providers
Exhibit C
  Form of Periodic Report
Exhibit D
  Addresses and Names of Seller and Originators
Exhibit E
  Subsidiaries
Exhibit F
  Lock-Boxes, Collection Accounts and Lock-Box Banks
Exhibit G
  Form of Lock-Box Letter
Exhibit H
  Compliance Certificate
Exhibit I
  Credit and Collection Policy

-iii-



--------------------------------------------------------------------------------



 



Amended And Restated
Receivables Sale Agreement
     Amended and Restated Receivables Sale Agreement, dated as of May 31, 2007,
among Ametek Receivables Corp., a Delaware corporation, as Seller (the
“Seller”), Ametek, Inc., a Delaware corporation, as initial Collection Agent
(the “Initial Collection Agent,” and, together with any successor thereto, the
“Collection Agent”), ABN AMRO Bank N.V., as the Amsterdam (defined below)
Purchaser Agent and the Purchasers (the “Agent”), PNC Bank, National Association
(“PNC”), as Market Street (defined below), Purchaser Agent, the other Purchaser
Agents from time to time party hereto, Amsterdam Funding Corporation
(“Amsterdam”) and Market Street Funding LLC (“Market Street”), each as a Conduit
Purchaser and the other Conduit Purchasers from time to time party hereto.
Certain capitalized terms used herein, and certain rules of construction, are
defined in Schedule I.
     The parties hereto agree as follows:
Article I
Purchases from Seller and Settlements
     Reference is made to the Receivables Sale Agreement dated as of October 1,
1999 (as amended prior to the date hereof, the “Original Sale Agreement”), among
the Seller, the Initial Collection Agent, the Agent, the Liquidity Providers
party thereto, ABN AMRO Bank N.V., as provider of the Program LOC (the
“Enhancer”), and Amsterdam Funding Corporation. The Seller has requested that
(i) a new Conduit Purchaser, Market Street Funding LLC and a Related Liquidity
Provider, PNC, be added as purchasers (and not as assignees) under this
Agreement and (ii) that certain additional amendments be made. This Agreement
amends and replaces in its entirety the Original Sale Agreement, and from and
after the date hereof, all references to the Original Sale Agreement in any
Transaction Document or in any other instrument or document shall, without more,
be deemed to refer to this Agreement.
     Section 1.1. Sales.
     (a) The Sold Interest. Subject to the terms and conditions hereof, the
Seller may, from time to time before the Termination Date, sell to the Conduit
Purchasers or, only if the Conduit Purchasers decline to make the applicable
purchase, ratably to the Related Liquidity Providers for such Conduit Purchaser
of an undivided percentage ownership interest in the Receivables, the Related
Security and all related Collections. Any such purchase (a “Purchase”) shall be
made by each relevant Purchaser remitting funds to the Seller, through its
Purchaser Agent, pursuant to Section 1.1(c) or by the Collection Agent remitting
Collections to the Seller pursuant to Section 1.1(d). The aggregate percentage
ownership interest so acquired by a Purchaser in the Receivables, the Related
Security and related Collections (its “Purchase Interest”) shall equal at any
time the following quotient:

 



--------------------------------------------------------------------------------



 



(FORMULA) [w37911w3791101.gif]

             
where:
           
 
           
 
  I   =   the outstanding Investment of such Purchaser at such time;
 
           
 
  NRB   =   the Net Receivable Balance at such time; and
 
           
 
  PRP   =   the Purchaser Reserve Percentage.

Except during a Liquidation Period for a Purchaser, such Purchaser’s Purchase
Interest will change whenever its Investment, its Purchaser Reserve Percentage
or the Net Receivable Balance changes. During a Liquidation Period for a
Purchaser its Purchase Interest shall remain constant, except for
redeterminations to reflect Investment acquired from or transferred to another
Purchaser under a Liquidity Agreement. The sum of all Purchasers’ Purchase
Interests at any time is referred to herein as the “Sold Interest”, which at any
time is the aggregate percentage ownership interest then held by the Purchasers
in the Receivables, the Related Security and Collections.
     (b) Conduit Purchasers Purchase Option and Other Purchasers’ Commitments.
Subject to Section 1.1(d) concerning Reinvestment Purchases, at no time will the
Conduit Purchasers have any obligation to make a Purchase. Each Related
Liquidity Provider severally hereby agrees, subject to Section 7.2 and the other
terms and conditions hereof (including, in the case of an Incremental Purchase
(as defined below), the condition that the related Conduit Purchaser has refused
to make a requested Purchase), to make Purchases before the Termination Date,
based on the applicable Purchaser Group’s Ratable Share of each Purchase and, in
the case of each Related Liquidity Provider, the Commitment Percentage of its
Purchaser Group’s Ratable Share of such Purchase), to the extent its Investment
would not thereby exceed its Commitment, the Aggregate Investment would not
thereby exceed the Purchase Limit, and the Matured Aggregate Investment would
not thereby exceed the Aggregate Commitments. Each Purchaser’s first Purchase
and each additional Purchase by such Purchaser not made from Collections
pursuant to Section 1.1(d) is referred to herein as an “Incremental Purchase.”
Each Purchase made by a Purchaser with the proceeds of Collections in which it
has a Purchase Interest, which does not increase the outstanding Investment of
such Purchaser, is referred to herein as a “Reinvestment Purchase.” All
Purchases hereunder shall be made ratably by each Purchaser Group in accordance
with the Ratable Share of such Purchaser Group.
     (c) Incremental Purchases. In order to request an Incremental Purchase from
a Purchaser, the Seller must provide to the Agent and each Purchaser Agent an
irrevocable written request (including by telecopier or other facsimile
communication) substantially in the form of Exhibit A, by 10:00 a.m. (Chicago
time) one Business Day before the requested date (the “Purchase Date”) of such
Purchase (each, an “Incremental Purchase Request”), specifying the requested
Purchase Date (which must be a Business Day) and the requested amount (the
“Purchase Amount”) of such Purchase, which must be in a minimum amount of
$1,000,000 and

- 2 -



--------------------------------------------------------------------------------



 



multiples thereof (or, if less, an amount equal to the Maximum Incremental
Purchase Amount). All Incremental Purchases must be requested ratably from all
Conduit Purchasers unless upon such request a Conduit Purchaser, in its sole
discretion, determines not to make its Ratable Share of the requested
Incremental Purchase, in which case the Seller may request such Ratable Share of
the Incremental Purchase from the Related Liquidity Providers of such Conduit
Purchaser. Each Purchaser Agent shall promptly notify the related Purchasers
from which a Purchase is requested of the contents of such request. If a Conduit
Purchaser determines, in its sole discretion, to make the requested Purchase,
such Conduit Purchaser shall transfer to the applicable Purchaser Agent’s
Account the amount of such Incremental Purchase on the requested Purchase Date.
If such Conduit Purchaser refuses to make a requested Purchase and the Seller
requests the Incremental Purchase from the Related Liquidity Providers one
Business Day before such requested Purchase, subject to Section 7.2 and the
other terms and conditions hereof, each Related Liquidity Provider shall
transfer its Ratable Share of the requested Purchase Amount into the applicable
Purchaser Agent’s Account by no later than 12:00 noon (Chicago time) on the
Purchase Date (which in no event will be earlier than one Business Day after
such request is made to the Related Liquidity Providers). Each Purchaser Agent
shall transfer to the Seller Account the proceeds of any Incremental Purchase to
the extent of funds actually received by such Purchaser Agent prior to 12:00
noon on such day.
     (d) Reinvestment Purchases. Unless a Conduit Purchaser has provided to the
Agent, its Purchaser Agent, the Seller, and the Collection Agent a notice (which
notice has not been revoked) that it no longer wishes to make Reinvestment
Purchases (in which case such Conduit Purchaser’s Reinvestment Purchases, but
not those of its Related Liquidity Providers, shall cease), on each day before
the Termination Date that any Collections are received by the Collection Agent
and no Interim Liquidation is in effect a Purchaser’s Purchase Interest in such
Collections shall automatically be used to make a Reinvestment Purchase by such
Purchaser. A Conduit Purchaser may revoke any notice provided under the first
sentence of this Section 1.1 (d) by notifying the Agent, its Purchaser Agent,
the Seller, and the Collection Agent that it will make Reinvestment Purchases.
     (e) Security Interest. To secure all of the Seller’s obligations under the
Transaction Documents, the Seller hereby grants to the Agent (for the benefit of
the Purchasers and any other Person to whom any amount is owed hereunder) a
security interest in all of the Seller’s rights in the Receivables, the Related
Security, the Collections, and the Lock- Box Accounts and all proceeds of the
foregoing.
     (f) Assignments. Pursuant to the Original Sale Agreement, the Amsterdam
Purchaser Agent (on behalf of Amsterdam) has from time to time purchased
Receivables which are currently outstanding. The parties hereto are amending and
restating the Original Sale Agreement in order to add Market Street as a Conduit
Purchaser hereunder, PNC as a Related Liquidity Provider hereunder for Market
Street and as the Purchaser Agent for the Market Street Purchaser Group.
Amsterdam hereby sells and assigns to Market Street, and Market Street hereby
purchases and assumes from Amsterdam, a Purchase Interest in the Receivables
which are held by the Amsterdam Purchaser Agent for the benefit of Amsterdam
such that the Investment of Market Street on the date hereof shall equal
$23,900,000 and the Investment of Amsterdam on the date hereof shall equal
$51,100,000. Amsterdam represents and warrants that

- 3 -



--------------------------------------------------------------------------------



 



it is the legal and beneficial owner of the Purchase Interest assigned by it
hereunder and that such Purchase Interest is free and clear of any Adverse Claim
created by the Amsterdam Purchaser Agent for Amsterdam and/or Amsterdam. The
Seller hereby represents that as of the date hereof, the Net Receivable Balance
is sufficient such that the Sold Interest in the Receivables is less than 100%
taking into account the proposed Purchase Interests of Amsterdam and Market
Street described above. The Market Street Agent shall transfer its Investment
amount to the Amsterdam Purchaser Agent in payment for its Purchase Interest.
     Section 1.2. Interim Liquidations. (a) Optional. The Seller may at any time
direct that Reinvestment Purchases cease and that an Interim Liquidation
commence for all Purchasers by giving the Agent, each Purchaser Agent and the
Collection Agent at least three Business Days’ prior written (including telecopy
or other facsimile communication) notice specifying the date on which the
Interim Liquidation shall commence and, if desired, when such Interim
Liquidation shall cease (identified as a specific date prior to the Termination
Date or as when the Aggregate Investment is reduced to a specified amount). If
the Seller does not so specify the date on which an Interim Liquidation shall
cease, it may cause such Interim Liquidation to cease at any time before the
Termination Date, subject to Section 1.2(b) below, by notifying the Agent, each
Purchaser Agent and the Collection Agent in writing (including by telecopy or
other facsimile communication) at least three Business Days before the date on
which it desires such Interim Liquidation to cease.
     (b) Mandatory. If at any time before the Termination Date any condition in
Section 7.2 is not fulfilled, the Seller shall immediately notify each Purchaser
Agent and the Collection Agent, whereupon Reinvestment Purchases shall cease and
an Interim Liquidation shall commence, which shall cease only upon the Seller
confirming to the Agent that the conditions in Section 7.2 are fulfilled.
     Section 1.3. Selection of Discount Rates and Tranche Periods. (a) The
Seller shall pay CP Funding Costs with respect to each Conduit Purchaser’s
Investment for each day that any Investment in respect of such Purchase Interest
is outstanding. On each Settlement Date the Seller shall pay to the applicable
Purchaser Agent (for the benefit of its Conduit Purchaser) an aggregate amount
equal to all accrued and unpaid CP Funding Costs in respect of such Investment
for the immediately preceding Discount Period. All Investment of the Related
Liquidity Providers shall be allocated to one or more Tranches reflecting the
Discount Rates at which such Investment accrues Discount and the Tranche Periods
for which such Discount Rates apply. In each request for an Incremental Purchase
from a Related Liquidity Provider and three Business Days before the expiration
of any Tranche Period applicable to any Related Liquidity Provider’s Investment,
the Seller may request the Tranche Period(s) to be applicable to such Investment
and the Discount Rate(s) applicable thereto. All Investment of the Related
Liquidity Providers may accrue Discount at either the Eurodollar Rate or the
Prime Rate, in all cases as established for each Tranche Period applicable to
such Investment. Each Tranche shall be in the minimum amount of $1,000,000 and
in multiples thereof or, in the case of Discount accruing at the Prime Rate, in
any amount of Investment that otherwise has not been allocated to another
Tranche Period. Any Investment of the Related Liquidity Providers not allocated
to a Tranche Period shall be a Prime Tranche. During the pendency of a
Termination Event, the applicable Purchaser Agent may reallocate any outstanding
Investment of the Related Liquidity Providers to

- 4 -



--------------------------------------------------------------------------------



 



a Prime Tranche. All Discount accrued on the Investment of the Related Liquidity
Providers during a Tranche Period shall be payable by the Seller on the last day
of such Tranche Period or, for a Eurodollar Tranche with a Tranche Period of
more than three months, 90 days after the commencement, and on the last day, of
such Tranche Period.
     (b) Each Purchaser Agent shall allocate the Investment of its Conduit
Purchaser to Tranche Periods in its sole discretion. If, by the time required in
Section 1.3(a), the Seller fails to select a Discount Rate or Tranche Period for
any Investment of any Related Liquidity Provider, such amount of Investment
shall automatically accrue Discount at the Prime Rate for a three Business Day
Tranche Period. Any Investment purchased from a Conduit Purchaser pursuant to a
Liquidity Agreement shall accrue interest at the Prime Rate and have an initial
Tranche Period of three Business Days.
     (c) If a Purchaser Agent or any Related Liquidity Provider determines
(i) that maintenance of any Eurodollar Tranche would violate any applicable law
or regulation, (ii) that deposits of a type and maturity appropriate to match
fund any of such Related Liquidity Provider’s Eurodollar Tranches are not
available or (iii) that the maintenance of any Eurodollar Tranche will not
adequately and fairly reflect the cost of such Related Liquidity Provider of
funding Eurodollar Tranches, then such Purchaser Agent, upon the direction of
such Purchaser, shall suspend the availability of, and terminate any
outstanding, Eurodollar Tranche so affected. All Investment allocated to any
such terminated Eurodollar Tranche shall be reallocated to a Prime Tranche.
     Section 1.4. Fees and Other Costs and Expenses. (a) The Seller shall pay to
each Purchaser Agent for the ratable benefit of its Purchaser Group, such
amounts as agreed to with the Seller in the Fee Letter for such Purchaser Group.
     (b) If (i) with respect to any Investment of any Conduit Purchaser, the
amount of such Conduit Purchaser’s Investment is reduced on any date other than
the last day of a CP Tranche Period, (ii) the amount of Investment allocated to
any Eurodollar Tranche is reduced before the last day of its Tranche Period or
(iii) if a requested Incremental Purchase at the Eurodollar Rate does not take
place on its scheduled Purchase Date, the Seller shall pay the Early Payment Fee
to each Purchaser in the applicable Purchaser Group that had its Investment so
reduced or scheduled Purchase not made.
     (c) Investment shall be payable solely from Collections and from amounts
payable under Sections 1.5, 1.7 and 6.1 (to the extent amounts paid under
Section 6.1 indemnify against reductions in or non-payment of Receivables). The
Seller shall pay, as a full recourse obligation, all amounts payable pursuant to
Sections 1.5, 1.7 and 6.1 and all other amounts payable hereunder (other than
Investment), including, without limitation, all Discount, CP Funding Cost, fees
described in clauses (a) and (b) above and amounts payable under Article VI.
     Section 1.5. Maintenance of Sold Interest; Deemed Collection. (a) General.
If at any time before the Termination Date the Net Receivable Balance is less
than the sum of the Aggregate Investment (or, if a Termination Event exists, the
Matured Aggregate Investment) plus the Aggregate Reserve, the Seller shall pay
ratably to the Purchaser Agent for the

- 5 -



--------------------------------------------------------------------------------



 



Purchasers in their Purchaser Group an amount equal to such deficiency for
application to reduce the Investments of the Purchasers ratably in accordance
with the principal amount of their respective Investments, applied first to
Tranches accruing Discount at the Prime Rate and second ratably to the other
Tranches applicable to the Investment of such Purchasers with the shortest
remaining maturities unless otherwise specified by the Seller.
     (b) Deemed Collections. If on any day the outstanding balance of a
Receivable is reduced or cancelled as a result of any defective or rejected
goods or services, any cash discount or adjustment (including any adjustment
resulting from the application of any special refund or other discounts or any
reconciliation), any setoff or credit (whether such claim or credit arises out
of the same, a related, or an unrelated transaction) or other similar reason not
arising from the financial inability of the Obligor to pay undisputed
indebtedness, the Seller shall be deemed to have received on such day a
Collection on such Receivable in the amount of such reduction or cancellation.
If on any day any representation, warranty, covenant or other agreement of the
Seller related to a Receivable is not true or is not satisfied, the Seller shall
be deemed to have received on such day a Collection in the amount of the
outstanding balance of such Receivable. All such Collections deemed received by
the Seller under this Section 1.5(b) shall be remitted by the Seller to the
Collection Agent in accordance with Section 5.1(i).
     (c) Adjustment to Sold Interest. At any time before the Termination Date
that the Seller is deemed to have received any Collection under Section 1.5(b)
(“Deemed Collections”) that derive from a Receivable that is otherwise reported
as an Eligible Receivable, so long as no Liquidation Period then exists, the
Seller may satisfy its obligation to deliver such amount to the Collection Agent
by instead notifying the Agent that the Sold Interest should be recalculated by
decreasing the Net Receivable Balance by the amount of such Deemed Collections,
so long as such adjustment does not cause the Sold Interest to exceed 100%.
     (d) Payment Assumption. Unless an Obligor otherwise specifies or another
application is required by contract or law, any payment received by the Seller
from any Obligor shall be applied as a Collection of Receivables of such Obligor
(starting with the oldest such Receivable) and remitted to the Collection Agent
as such.
     Section 1.6. Reduction in Commitments. The Seller may, upon thirty days’
notice to the Agent and each Purchaser Agent, reduce the Aggregate Commitment in
increments of $1,000,000, so long as the Aggregate Commitment as so reduced
equals at least the outstanding Matured Aggregate Investment. Each such
reduction in the Aggregate Commitment shall reduce the Commitment of each
Related Liquidity Provider in accordance with its Ratable Share and shall
ratably reduce the Purchase Limit so that the Aggregate Commitment remains at
least 102% of the Purchase Limit and the Purchase Limit is not less than the
outstanding Aggregate Investment.
     Section 1.7. Optional Repurchases. At any time that the Aggregate
Investment is less than 10% of the Aggregate Commitment in effect on the date
hereof, the Seller may, upon thirty days’ notice to the Agent and each Purchaser
Agent, repurchase the entire Sold Interest from the Purchasers at a price equal
to the outstanding Matured Aggregate Investment and all other amounts then owed
hereunder.

- 6 -



--------------------------------------------------------------------------------



 



     Section 1.8. Assignment of Purchase Agreement. The Seller hereby assigns
and otherwise transfers to the Agent (for the benefit of the Agent, each
Purchaser Agent, each Purchaser and any other Person to whom any amount is owed
hereunder), all of the Seller’s right, title and interest in, to and under the
Purchase Agreement. The Seller shall execute, file and record all financing
statements, continuation statements and other documents required to perfect or
protect such assignment. This assignment includes (a) all monies due and to
become due to the Seller from the Originators under or in connection with the
Purchase Agreement (including fees, expenses, costs, indemnities and damages for
the breach of any obligation or representation related to such agreement) and
(b) all rights, remedies, powers, privileges and claims of the Seller against
the Originators under or in connection with the Purchase Agreement. All
provisions of the Purchase Agreement shall inure to the benefit of, and may be
relied upon by, the Agent, each Purchaser, each Purchaser Agent and each such
other Person. At any time that a Termination Event has occurred and is
continuing, the Agent shall have the sole right to enforce the Seller’s rights
and remedies under the Purchase Agreement to the same extent as the Seller could
absent this assignment, but without any obligation on the part of the Agent, any
Purchaser Agent, any Purchaser or any other such Person to perform any of the
obligations of the Seller under the Purchase Agreement (or the promissory note
executed thereunder). All amounts distributed to the Seller under the Purchase
Agreement from Receivables sold to the Seller thereunder shall constitute
Collections hereunder and shall be applied in accordance herewith.
Article II
Sales to and from Conduit Purchasers; Allocations
     Section 2.1. Required Purchases from a Conduit Purchaser. (a) Each Conduit
Purchaser may, at any time, sell to its Related Liquidity Providers pursuant to
the relevant Liquidity Agreement any percentage designated by such Conduit
Purchaser of such Conduit Purchaser’s Investment, its related Conduit Purchaser
Settlement and any accrued and to accrue CP Funding Costs allocated by the
relevant Purchaser Agent to such Investment (each, a “Put”).
     (b) Any portion of any Investment of a Conduit Purchaser, related Conduit
Purchaser Settlement and any accrued and to accrue CP Funding Costs allocated by
the relevant Purchaser Agent to such Investment purchased by a Related Liquidity
Provider shall be considered part of such Purchaser’s Investment and related
Conduit Purchaser Settlement from the date of the relevant Put. Immediately upon
any purchase by a Related Liquidity Provider of any portion of the relevant
Conduit Purchaser’s Investment, the Seller shall pay to the relevant Purchaser
Agent (for the ratable benefit of each Related Liquidity Provider) an amount
equal to the sum of (i) the Assigned Settlement and (ii) all unpaid CP Funding
Costs owed to such Conduit Purchaser (whether or not then due) to the end of
each applicable Tranche Period to which any Investment being Put has been
allocated, (iii) all accrued but unpaid fees (whether or not then due) payable
to such Conduit Purchaser in connection herewith at the time of such purchase
and (iv) all accrued and unpaid costs, expenses and indemnities due to such
Conduit Purchaser from the Seller in connection herewith.
     Section 2.2. Purchases by a Conduit Purchaser. Each Conduit Purchaser may
at any time deliver to its Purchaser Agent and each of its Related Liquidity
Providers a notification of assignment in substantially the form set forth as
Exhibit B. If a Conduit Purchaser delivers such

- 7 -



--------------------------------------------------------------------------------



 



notice, each of its Related Liquidity Providers shall sell to such Conduit
Purchaser and such Conduit Purchaser shall purchase in full from each such
Related Liquidity Provider the Investment of such Related Liquidity Providers on
the last day of the relevant Tranche Periods, at a purchase price equal to such
Investment plus accrued and unpaid Discount thereon. Any sale from any Related
Liquidity Provider to the relevant Conduit Purchaser pursuant to this
Section 2.2 shall be without recourse, representation or warranty except for the
representation and warranty that the Investment sold by such Related Liquidity
Provider is free and clear of any Adverse Claim created or granted by such
Related Liquidity Provider and that such Related Liquidity Provider has not
suffered a Bankruptcy Event.
     Section 2.3. Allocations and Distributions.
     (a) Non-Reinvestment Periods. Before the Termination Date unless an Interim
Liquidation is in effect, on each day during a period that a Conduit Purchaser
is not making Reinvestment Purchases (as established under Section 1.1 (d)), the
Collection Agent (i) shall set aside and hold solely for the benefit of the
applicable Conduit Purchaser (or deliver to the applicable Purchaser Agent, if
so instructed pursuant to Section 3.2(a)) such Conduit Purchaser’s Purchase
Interest in all Collections received on such day and (ii) shall distribute on
the last day of each CP Tranche Period (unless otherwise directed by the
applicable Purchaser Agent) to the applicable Purchaser Agent (for the benefit
of such Conduit Purchaser) the amounts so set aside up to the amount of such
Conduit Purchaser Purchase Interest and, to the extent not already paid in full,
all Discount, CP Funding Cost thereon and all other amounts then due from the
Seller in connection with such Purchase Interest and Tranche Period. If any part
of the Sold Interest in any Collections is applied to pay any such amounts
pursuant to this Section 2.3(a) and after giving effect to such application the
Sold Interest is greater than 100%, the Seller shall pay for distribution as
part of the Sold Interest in Collections to the Collection Agent the amount so
applied to the extent necessary so that after giving effect to such payment the
Sold Interest is no greater than 100%.
     (b) Termination Date and Interim Liquidations. On each day during any
Interim Liquidation and on each day on and after the Termination Date the
Collection Agent shall set aside and hold solely for the account of each
Purchaser Agent, for the benefit of each Purchaser Group to the extent provided
below, (or deliver to each Purchaser Agent, if so instructed pursuant to Section
3.2(a)) and for the account of the Agent all Collections received on such day
and such Collections shall be allocated as follows:
     (i) first, to the Collection Agent until all amounts owed to the Collection
Agent under the Agreement have been paid in full;
     (ii) second, ratably to each Purchaser Group until all Investment of, CP
Funding Costs and Discount and interest due but not already paid to, each
Purchaser Group have been paid in full;
     (iii) third, ratably to each Purchaser until all other amounts owed to such
Purchaser under the Transaction Documents have been paid in full;

- 8 -



--------------------------------------------------------------------------------



 



     (iv) fourth, to the Agent until all amounts owed to the Agent (other than
amounts owing the Agent in its role as a Purchaser Agent) have been paid in
full;
     (v) fifth, to each Purchaser Agent until all other amounts owed to the
Purchaser Agents under the Transaction Documents have been paid in full;
     (vi) sixth, to any other Person to whom any amounts are owed under the
Transaction Documents until all such amounts have been paid in full; and
     (vii) seventh, to the Seller (or as otherwise required by applicable law).
Unless an Interim Liquidation has ended by such date (in which case Reinvestment
Purchases shall resume to the extent provided in Section 1.1 (d)), on the last
day of each Tranche Period (unless otherwise instructed by a Purchaser Agent
pursuant to Section 3.2(a)), the Collection Agent shall pay to the appropriate
parties, from such set aside Collections, all amounts allocated to such Tranche
Period and all Tranche Periods that ended before such date that are due in
accordance with the priorities in clauses (i)-(iii) above. No distributions
shall be made to pay amounts under clauses (iv) — (vii) until sufficient
Collections have been set aside to pay all amounts described in clauses (i) —
(iii) that may become payable for all outstanding Tranche Periods. All
distributions by the Agent or any Purchaser Agent shall be made ratably within
each priority level in accordance with the respective amounts then due each
Person included in such level unless otherwise agreed by the Agent and all
Purchaser Agents. If any part of the Sold Interest in any Collections is applied
to pay any amounts pursuant to this Section 2.3(b) and after giving effect to
such application the Sold Interest is greater than 100%, the Seller shall pay to
the Collection Agent the amount so applied to the extent necessary so that after
giving effect to such payment the Sold Interest is no greater than 100%, for
distribution as part of the Sold Interest in Collections.
Article III
Administration and Collections
     Section 3.1. Appointment of Collection Agent. (a) The servicing,
administering and collecting of the Receivables shall be conducted by a Person
(the “Collection Agent”) designated to so act on behalf of the Purchasers under
this Article III. As the Initial Collection Agent, Ametek, Inc. is hereby
designated as, and agrees to perform the duties and obligations of, the
Collection Agent. Ametek, Inc. acknowledges that the Agent and each Purchaser
have relied on the Ametek, Inc.’s agreement to act as Collection Agent (and the
agreement of any of the sub-collection agents to so act) in making the decision
to execute and deliver this Agreement and agrees that it will not, without the
written consent of the Agent, voluntarily resign as Collection Agent nor permit
any sub-collection agent to voluntarily resign as a sub-collection agent. At any
time after the occurrence of a Collection Agent Replacement Event, the Agent may
designate a new Collection Agent to succeed Ametek, Inc. (or any successor
Collection Agent).
     (b) Ametek, Inc. may, and if requested by the Agent shall, delegate its
duties and obligations as Collection Agent to an Affiliate (acting as a
sub-collection agent). Notwithstanding such delegation, Ametek, Inc. shall
remain primarily liable for the performance

- 9 -



--------------------------------------------------------------------------------



 



of the duties and obligations so delegated, and the Agent and each Purchaser
shall have the right to look solely to Ametek, Inc. for such performance. The
Agent (with the consent of the Instructing Group) may at any time after the
occurrence of a Collection Agent Replacement Event remove or replace any
sub-collection agent.
     (c) If replaced, the Collection Agent agrees it will terminate, and will
cause each existing sub-collection agent to terminate, its collection activities
in a manner requested by the Agent to facilitate the transition to a new
Collection Agent. The Collection Agent shall cooperate with and assist any new
Collection Agent (including providing access to, and transferring, all Records
and allowing (to the extent permitted by applicable law and contract) the new
Collection Agent to use all licenses, hardware or software necessary or
desirable to collect the Receivables). Ametek, Inc. irrevocably agrees to act
(if requested to do so) as the data-processing agent for any new Collection
Agent in substantially the same manner as Ametek, Inc. conducted such
data-processing functions while it acted as the Collection Agent.
     Section 3.2. Duties of Collection Agent. (a) The Collection Agent shall
take, or cause to be taken, all action necessary or advisable to collect each
Receivable in accordance with this Agreement, the Credit and Collection Policy
and all applicable laws, rules and regulations using the skill and attention the
Collection Agent exercises in collecting other receivables or obligations owed
solely to it. The Collection Agent shall, in accordance herewith, set aside all
Collections to which a Purchaser is entitled. If so instructed by the Agent, the
Collection Agent shall transfer to each Purchaser Agent the amount of
Collections to which such Purchaser Agent and the applicable Purchasers are
entitled by the second Business Day following receipt. Each party hereto hereby
appoints the Collection Agent to enforce such Person’s rights and interests in
the Receivables, but (notwithstanding any other provision in any Transaction
Document) the Agent shall at all times after the occurrence of a Collection
Agent Replacement Event have the sole right to direct the Collection Agent to
commence or settle any legal action to enforce collection of any Receivable.
     (b) If no Termination Event exists and the Collection Agent determines that
such action is appropriate in order to maximize the Collections, the Collection
Agent may, in accordance with the Credit and Collection Policy, extend the
maturity of any Receivable or adjust the outstanding balance of any Receivable.
Any such extension or adjustment shall not alter the status of a Receivable as a
Defaulted Receivable or Delinquent Receivable or limit any rights of the Agent,
any Purchaser Agent or the Purchasers hereunder. If a Termination Event exists,
the Collection Agent may make such extensions or adjustments only with the prior
consent of the Instructing Group.
     (c) The Collection Agent shall turn over to the Seller (i) any percentage
of Collections in excess of the Sold Interest, less all reasonable costs and
expenses of the Collection Agent for servicing, collecting and administering the
Receivables and (ii) subject to Section 1.5(d), the collections and records for
any indebtedness owed to the Seller that is not a Receivable. The Collection
Agent shall have no obligation to remit any such funds or records to the Seller
until the Collection Agent receives evidence (satisfactory to the Agent) that
the Seller is entitled to such items. The Collection Agent has no obligations
concerning indebtedness that is not a

- 10 -



--------------------------------------------------------------------------------



 



Receivable other than to deliver the collections and records for such
indebtedness to the Seller when required by this Section 3.2(c).
     Section 3.3. Reports. On or before the twentieth day of each month, and at
such other times covering such other periods as is requested by the Agent or any
Purchaser Agent, the Collection Agent shall deliver to the Agent and each
Purchaser Agent a report reflecting information as of the close of business of
the Collection Agent for the immediately preceding calendar month or such other
preceding period as is requested (each a “Periodic Report”), containing the
information described on Exhibit C (with such modifications or additional
information as requested by the Agent or the Instructing Group).
     Section 3.4. Lock-Box Arrangements. The Agent is hereby authorized to give
notice at any time after the occurrence of a Collection Agent Replacement Event
to any or all Lock-Box Banks that the Agent is exercising its rights under the
Lock-Box Letters and to take all actions permitted under the Lock-Box Letters.
The Seller agrees to take any action reasonably requested by the Agent to
facilitate the foregoing. After the Agent takes any such action under the
Lock-Box Letters, the Seller shall immediately deliver to the Agent any
Collections received by the Seller. If the Agent takes control of any Lock-Box
Account, the Agent shall distribute Collections it receives in accordance
herewith and shall deliver to the Collection Agent, for distribution under
Section 3.2, all other amounts it receives from such Lock-Box Account.
     Section 3.5. Enforcement Rights. (a) The Agent may at any time after the
occurrence of a Collection Agent Replacement Event direct the Obligors and the
Lock-Box Banks to make all payments on the Receivables directly to the Agent or
its designee. The Agent may, and the Seller shall at the Agent’s request,
withhold the identity of the Purchasers from the Obligors and Lock-Box Banks.
Upon the Agent’s request after the occurrence of a Collection Agent Replacement
Event, the Seller (at the Seller’s expense) shall (i) give notice to each
Obligor of the Agent’s ownership of the Sold Interest and direct that payments
on Receivables be made directly to the Agent or its designee, (ii) assemble for
the Agent all Records and collateral security for the Receivables and the
Related Security and transfer to the Agent (or its designee), or (to the extent
permitted by applicable law and contract) license to the Agent (or its designee)
the use of, all software useful to collect the Receivables and (iii) segregate
in a manner acceptable to the Agent all Collections the Seller receives and,
promptly upon receipt, remit such Collections in the form received, duly
endorsed or with duly executed instruments of transfer, to the Agent or its
designee.
     (b) After the occurrence of a Collection Agent Replacement Event, the
Seller hereby irrevocably appoints the Agent as its attorney-in-fact coupled
with an interest, with full power of substitution and with full authority in the
place of the Seller, to take any and all steps deemed desirable by the Agent, in
the name and on behalf of the Seller to (i) collect any amounts due under any
Receivable, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Receivables and the
Related Security, and (ii) exercise any and all of the Seller’s rights and
remedies under the Purchase Agreement and the Limited Guaranty. The Agent’s
powers under this Section 3.5(b), if exercised in good faith, shall not subject
the Agent to any liability if any action taken by it proves to be inadequate or
invalid, nor shall such powers confer any obligation whatsoever upon the Agent.

- 11 -



--------------------------------------------------------------------------------



 



     (c) None of the Agent, any Purchaser Agent or any Purchaser shall have any
obligation to take or consent to any action to realize upon any Receivable or
Related Security or to enforce any rights or remedies related thereto.
     Section 3.6. Collection Agent Fee. On or before the twentieth day of each
calendar month, the Seller shall pay to the Collection Agent a fee for the
immediately preceding calendar month as compensation for its services (the
“Collection Agent Fee”) equal to (a) at all times Ametek, Inc. or an Affiliate
of Ametek, Inc. is the Collection Agent, such consideration as is acceptable to
it, the receipt and sufficiency of which is hereby acknowledged, and (b) at all
times any other Person is the Collection Agent, a reasonable amount agreed upon
by the Agent (with the consent of the Instructing Group) and the new Collection
Agent on an arm’s-length basis reflecting rates and terms prevailing in the
market at such time. The Collection Agent may apply to payment of the Collection
Agent Fee only the portion of the Collections in excess of the Sold Interest or
Collections that fund Reinvestment Purchases. The Agent may, with the consent of
the Instructing Group, pay the Collection Agent Fee to the Collection Agent from
the Sold Interest in Collections. The Seller shall be obligated to reimburse any
such payment.
     Section 3.7. Responsibilities of the Seller. The Seller shall, or shall
cause each Originator to, pay when due all Taxes payable in connection with the
Receivables and the Related Security or their creation or satisfaction. The
Seller shall, and shall cause each Originator to, perform all of its obligations
under agreements related to the Receivables and the Related Security to the same
extent as if interests in the Receivables and the Related Security had not been
transferred hereunder or, in the case of the Originators, under the Purchase
Agreement. The Agent’s, any Purchaser Agent’s or any Purchaser’s exercise of any
rights hereunder shall not relieve the Seller or any Originator from such
obligations. None of the Agent, any Purchaser Agents nor any Purchaser shall
have any obligation to perform any obligation of the Seller or of any Originator
or any other obligation or liability in connection with the Receivables or the
Related Security.
     Section 3.8. Actions by Seller. The Seller shall defend and indemnify the
Agent and each Purchaser against all costs, expenses, claims and liabilities for
any action taken by the Seller, any Originator or any other Affiliate of the
Seller or of any Originator (whether acting as Collection Agent or otherwise)
related to any Receivable and the Related Security, or arising out of any
alleged failure of compliance of any Receivable or the Related Security with the
provisions of any law or regulation. Any such moneys collected by the Seller or
any Originator or other Affiliate of the Seller pursuant to this Section 3.8
shall be segregated and held in trust for the Agent and remitted to the Agent’s
Account as soon as practicable after receipt as part of the Sold Interest in
Collections for application as provided herein.
     Section 3.9. Indemnities by the Collection Agent. Without limiting any
other rights any Person may have hereunder or under applicable law, the
Collection Agent hereby indemnifies and holds harmless the Agent, each Purchaser
Agent and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
attorneys’ fees and court costs) (all of the foregoing collectively, the
“Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to:

- 12 -



--------------------------------------------------------------------------------



 



     (i) any representation or warranty made by or on behalf of the Collection
Agent in this Agreement (including without limitation the representation and
warranty set forth in Section 7.2), any other Transaction Document, any Periodic
Report or any other information or report delivered by the Collection Agent
pursuant hereto, which shall have been false or incorrect in any material
respect when made;
     (ii) the failure by the Collection Agent to comply with any applicable law,
rule or regulation related to any Receivable or the Related Security;
     (iii) upon the occurrence of a Collection Agent Replacement Event or
Termination Event, any loss of a perfected security interest (or in the priority
of such security interest) as a result of any commingling by the Collection
Agent of funds to which the Agent, any Purchaser Agent or any Purchaser is
entitled hereunder with any other funds;
     (iv) any failure of the Collection Agent to perform its duties or
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which the Collection Agent is a party; or
     (v) the failure of the Collection Agent to cause to be vested and
maintained vested in the Agent, for the benefit of the Purchasers, a perfected
ownership or security interest in the Sold Interest and the property conveyed
pursuant to Section 1.1(e) and Section 1.8, free and clear of any Adverse Claim;
whether arising by reason of the acts to be performed by the Collection Agent
hereunder or otherwise, excluding only Indemnified Losses to the extent (a) a
final judgment of a court of competent jurisdiction determined that such
Indemnified Losses resulted from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) due to the credit risk of the
Obligor for uncollectible Receivables, or (c) such Indemnified Losses include
Taxes on, or measured by, the overall net income of the Agent, any Purchaser
Agent or any Purchaser computed in accordance with the Intended Tax
Characterization; provided, however, that nothing contained in this sentence
shall limit the liability of the Collection Agent or limit the recourse of the
Agent, any Purchaser Agent and each Purchaser to the Collection Agent for any
amounts otherwise specifically provided to be paid by the Collection Agent
hereunder.
Article IV
Representations and Warranties
     Section 4.1. Representations and Warranties. The Seller represents and
warrants to the Agent, any Purchaser Agent and each Purchaser that:
     (a) Corporate Existence and Power. Each of the Seller and each Originator
is a corporation duly organized, validly existing and in good standing under the
laws of its state of incorporation and has all corporate power and authority and
all governmental licenses, authorizations, consents and approvals required to
carry on its business in each jurisdiction in which its business is now
conducted, except where failure to obtain such

- 13 -



--------------------------------------------------------------------------------



 



license, authorization, consent or approval would not have a material adverse
effect on (i) its ability to perform its obligations under, or the
enforceability of, any Transaction Document, (ii) its business or financial
condition, (iii) the interests of the Agent, any Purchaser Agent or any
Purchaser under any Transaction Document or (iv) the enforceability or
collectibility of any Receivable.
     (b) Corporate Authorization and No Contravention. The execution, delivery
and performance by each of the Seller and each Originator of each Transaction
Document to which it is a party (i) are within its corporate powers, (ii) have
been duly authorized by all necessary corporate action, (iii) do not contravene
or constitute a material default under (A) any applicable law, rule or
regulation, (B) its or any Subsidiary’s charter or bylaws or (C) any material
agreement, order or other material instrument to which it or any Subsidiary is a
party or its property is subject and (iv) will not result in any Adverse Claim
on any Receivable, the Related Security or Collection or give cause for the
acceleration of any indebtedness of the Seller, any Originator or any
Subsidiary.
     (c) No Consent Required. No approval, authorization or other action by, or
filings with, any Governmental Authority or other Person is required in
connection with the execution, delivery and performance by the Seller or any
Originator of any Transaction Document to which it is a party or any transaction
contemplated thereby, except for such as have been obtained or for which the
failure to obtain would not, individually or in the aggregate, have a material
adverse effect on the Seller or its ability to consummate the transactions
contemplated by the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which the Seller or each
Originator is a party constitutes the legal, valid and binding obligation of
such Person enforceable against that Person in accordance with its terms, except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.
     (e) Perfection of Ownership Interest. Immediately preceding its sale of
Receivables to the Seller, each Originator was the owner of, and effectively
sold, such Receivables to the Seller, free and clear of any Adverse Claim. The
Seller owns the Receivables free of any Adverse Claim other than the interests
of the Purchasers (through the Agent) therein that are created hereby, and each
Purchaser shall at all times have a valid undivided percentage ownership
interest, which shall be a first priority perfected security interest for
purposes of Article 9 of the applicable Uniform Commercial Code, in the
Receivables and Collections to the extent of its Purchase Interest then in
effect.
     (f) Accuracy of Information. All information furnished by the Seller, each
Originator or any Affiliate of any such Person to the Agent, any Purchaser Agent
or any Purchaser in connection with any Transaction Document, or any transaction
contemplated thereby, is true and accurate in all material respects (and is not
incomplete by omitting any information necessary to prevent such information
from being materially misleading).

- 14 -



--------------------------------------------------------------------------------



 



     (g) No Actions, Suits. There are no actions, suits or other proceedings
(including matters relating to environmental liability) pending or, to the
Seller’s knowledge, threatened against or affecting the Seller, any Originator
or any Subsidiary, or any of their respective properties, that (i) if adversely
determined (individually or in the aggregate), may have a material adverse
effect on the financial condition of the Seller, any Originator or any
Subsidiary or on the collectibility of the Receivables or (ii) involve any
Transaction Document or any transaction contemplated thereby. None of the
Seller, any Originator or any Subsidiary is in default of any contractual
obligation or in violation of any order, rule or regulation of any Governmental
Authority, which default or violation may have a material adverse effect upon
(i) the financial condition of the Seller, the Ametek Entities and the
Subsidiaries taken as a whole or (ii) the collectibility of the Receivables.
     (h) No Material Adverse Change. Since December 31, 2006, there has been no
material adverse change in the collectibility of the Receivables or the
Seller’s, any Originator’s or any Subsidiary’s (i) financial condition,
business, operations or prospects or (ii) ability to perform its obligations
under any Transaction Document.
     (i) Accuracy of Exhibits; Lock-Box Arrangements. All information on
Exhibits D-F (listing offices and names of the Seller and each Originator and
where they maintain Records; the Subsidiaries; and Lock Boxes) is true and
complete in all material respects, subject to any changes permitted by, and
notified to the Agent in accordance with, Article V. The Seller has delivered a
copy of all Lock-Box Agreements to the Agent. The Seller has not granted any
interest in any Lock-Box or Lock-Box Account to any Person other than the Agent
and, upon delivery to a Lock-Box Bank of the related Lock-Box Letter, the Agent
will have exclusive ownership and control of the Lock-Box Account at such
Lock-Box Bank.
     (j) Sales by the Originators. Each sale by each Originator to the Seller of
an interest in Receivables and their Collections has been made in accordance
with the terms of the Purchase Agreement, including the payment by the Seller to
such Originator of the purchase price described in the Purchase Agreement. Each
such sale has been made for “reasonably equivalent value” (as such term is used
in Section 548 of the Bankruptcy Code) and not for or on account of “antecedent
debt” (as such term is used in Section 547 of the Bankruptcy Code) owed by the
applicable Originator to the Seller.
Article V
Covenants
     Section 5.1. Covenants of the Seller. The Seller hereby covenants and
agrees to comply with the following covenants and agreements, unless the Agent
(with the consent of the Instructing Group) shall otherwise consent:
     (a) Financial Reporting. The Seller will, and will cause each Originator
and each Subsidiary to, maintain a system of accounting established and
administered in accordance with GAAP and will furnish to the Agent and each
Purchaser Agent:

- 15 -



--------------------------------------------------------------------------------



 



     (i) Annual Financial Statements. Within 105 days after each fiscal year of
(A) Ametek, Inc., copies of its annual audited financial statements (including a
consolidated balance sheet, consolidated statement of income and retained
earnings and statement of cash flows, with related footnotes) certified by Ernst
& Young or another independent certified public accountants satisfactory to the
Agent and prepared on a consolidated basis in conformity with GAAP, and (B) the
Seller the annual balance sheet for such Person (and an annual profit and loss
statement) certified by a Designated Financial Officer thereof, as of the close
of such fiscal year for the fiscal year then ended;
     (ii) Quarterly Financial Statements. Within 60 days after each (except the
last) fiscal quarter of each fiscal year of Ametek, Inc., copies of its
unaudited financial statements (including at least a consolidated balance sheet
as of the close of such quarter and statements of income and statement of cash
flows for the period from the beginning of the fiscal year to the close of such
quarter) certified by a Designated Financial Officer and prepared in a manner
consistent with the financial statements described in part (A) of clause (i) of
this Section 5.1(a) (subject to normal year-end adjustments);
     (iii) Officer’s Certificate. Each time financial statements are furnished
pursuant to clause (i) or (ii) of this Section 5.1(a), a compliance certificate
(in substantially the form of Exhibit H) signed by a Designated Financial
Officer, dated the date of such financial statements, and containing a
computation of each of the financial ratios and restrictions contained herein;
     (iv) Public Reports. Promptly upon becoming available, a copy of each
report or proxy statement filed by any Originator with the Securities Exchange
Commission or any securities exchange; and
     (v) Other Information. With reasonable promptness, such other information
(including non-financial information) as may be reasonably requested by the
Agent or any Purchaser Agent (with a copy of such request to the Agent) relating
to the subject matter hereof.
     Notwithstanding the foregoing, the information set forth in clauses (i)(A),
(ii), (iii) and (iv) need not be delivered to a Purchaser Agent hereunder if
such Purchaser Agent is then a party to the Ametek Credit Agreement.
     (b) Notices. Promptly after becoming aware of any of the following the
Seller will notify the Agent and each Purchaser Agent and provide a description
of:
     (i) Potential Termination Events. The occurrence of any Potential
Termination Event;
     (ii) Representations and Warranties. The failure of any representation or
warranty herein to be true (when made or at any time thereafter) in any material
respect;

- 16 -



--------------------------------------------------------------------------------



 



     (iii) Downgrading. The downgrading, withdrawal or suspension of any rating
by any rating agency of any indebtedness of the Seller;
     (iv) Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding reasonably likely to be materially adverse to any
Originator, any Subsidiary or the collectibility or quality of the Receivables;
     (v) Judgments. The entry of any judgment or decree against the Seller, any
Ametek Entity or any Subsidiary if the aggregate amount of all judgments then
outstanding against the Seller, the Originators and the Subsidiaries which
(i) shall not have been vacated, discharged or stayed or bonded pending appeal
within 30 days from the entry thereof; (ii) is not paid or fully covered by a
reputable and solvent insurance company and (iii) when aggregated with all such
judgments and decrees creates an aggregate liability for all such judgments and
decrees in excess of $5,000,000; or
     (vi) Changes in Business. Any change in, or proposed change in, the
character of any Originator’s business that could impair the collectibility or
quality of any Receivable.
     (c) Conduct of Business. The Seller will perform, and will cause each
Originator and each Subsidiary to perform, all actions necessary to remain duly
incorporated, validly existing and in good standing in its jurisdiction of
incorporation and to maintain all requisite authority to conduct its business in
each jurisdiction in which it conducts business.
     (d) Compliance with Laws. The Seller will comply, and will cause each
Originator and Subsidiary to comply in all material respects, with all laws,
regulations, judgments and other directions or orders imposed by any
Governmental Authority to which such Person or any Receivable, any Related
Security or Collection may be subject except where the failure to so comply
would not, individually or in the aggregate, have a material adverse effect on
the Seller or the ability to consummate the transactions contemplated by the
Transaction Documents.
     (e) Furnishing Information and Inspection of Records. The Seller will
furnish to the Agent, each Purchaser Agent and the Purchasers such information
concerning the Receivables and the Related Security as the Agent, any Purchaser
Agent or a Purchaser may reasonably request. The Seller will, and will cause
each Originator to, permit, upon reasonable prior notice at any time during
regular business hours, the Agent, any Purchaser Agent or any Purchaser (or any
representatives thereof) (i) to examine and make copies of all Records, (ii) to
visit the offices and properties of the Seller for the purpose of examining the
Records and (iii) to discuss matters relating hereto with any of the Seller’s or
any Originator’s officers, directors, employees or independent public
accountants having knowledge of such matters. Once a year, the Agent may have an
independent public accounting firm conduct an audit of the Records or make test
verifications of the Receivables and Collections.
     (f) Keeping Records. The Seller will, and will cause each Originator to,
have and maintain (A) administrative and operating procedures (including an
ability to recreate Records if originals are destroyed), (B) adequate
facilities, personnel and equipment and (C) all Records

- 17 -



--------------------------------------------------------------------------------



 



and other information necessary or advisable for collecting the Receivables
(including Records adequate to permit the immediate identification of each new
Receivable and all Collections of, and adjustments to, each existing
Receivable). The Seller will give the Agent prior notice of any material change
in such administrative and operating procedures.
     (g) Perfection. (i) The Seller will, and will cause each Originator to, at
its expense, promptly execute and deliver all instruments and documents and take
all action reasonably necessary or requested by the Agent (including the
execution and filing of financing or continuation statements, amendments thereto
or assignments thereof) to enable the Agent to exercise and enforce all its
rights hereunder and to vest and maintain vested in the Agent a valid, first
priority perfected security interest in the Receivables, the Collections, the
Purchase Agreement, the Lock-Box Accounts and proceeds thereof free and clear of
any Adverse Claim (and a perfected ownership interest in the Receivables and
Collections to the extent of the Sold Interest). The Agent will be permitted to
sign and file any continuation statements, amendments thereto and assignments
thereof without the Seller’s signature.
     (ii) The Seller will, and will cause each Originator to, only change its
name, identity or corporate structure or relocate its jurisdiction of
organization or chief executive office or the Records following ten (10) days
advance notice to the Agent and the delivery (prior to the expiration of such
ten (10) day period) to the Agent of all financing statements, instruments and
other documents (including direction letters) requested by the Agent.
     (iii) Each of the Seller and each Originator will at all times maintain its
jurisdiction of organization within a jurisdiction in the USA in which Article 9
of the UCC is in effect. If the Seller or any Originator moves its chief
executive office to a location that imposes Taxes, fees or other charges to
perfect the Agent’s and the Purchasers’ interests hereunder or the Seller’s
interests under the Purchase Agreement, the Seller will pay all such amounts and
any other costs and expenses incurred in order to maintain the enforceability of
the Transaction Documents, the Sold Interest and the interests of the Agent, the
Purchaser Agents and the Purchasers in the Receivables, the Related Security,
Collections, Purchase Agreement and Lock-Box Accounts.
     (h) Performance of Duties. The Seller will perform, and will cause each
Originator and Subsidiary and the Collection Agent (if an Affiliate) to perform,
its respective duties or obligations in accordance with the provisions of each
of the Transaction Documents. The Seller (at its expense) will, and will cause
each Originator to, (i) fully and timely perform in all material respects all
agreements required to be observed by it in connection with each Receivable,
(ii) comply in all material respects with the Credit and Collection Policy, and
(iii) refrain from any action that may impair the rights of the Agent or the
Purchasers in the Receivables, the Related Security, Collections, Purchase
Agreement or Lock-Box Accounts.
     (i) Payments on Receivables, Accounts. The Seller will, and will cause each
Originator to at all times instruct its Obligors to deliver payments on the
Receivables to a Lock-Box Account. If any such payments or other Collections are
received by the Seller or an Originator, it shall hold such payments in trust
for the benefit of the Agent, the Purchaser Agents and the

- 18 -



--------------------------------------------------------------------------------



 



Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Seller will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Letter. The
Seller will not permit the funds of any Affiliate to be deposited into any
Lock-Box Account. If such funds are nevertheless deposited into any Lock-Box
Account, the Seller will promptly identify such funds for segregation. The
Seller will not, and will not permit any Collection Agent or other Person to,
commingle Collections or other funds to which the Agent, any Purchaser Agent or
any Purchaser is entitled with any other funds. The Seller shall only add, and
shall only permit an Originator to add, a Lock-Box Bank, Lock-Box, or Lock-Box
Account to those listed on Exhibit F if the Agent has received notice of such
addition, a copy of any new Lock-Box Agreement and an executed and acknowledged
copy of a Lock-Box Letter substantially in the form of Exhibit F (with such
changes as are acceptable to the Agent) from any new Lock-Box Bank. The Seller
shall only terminate a Lock-Box Bank or Lock-Box, or close a Lock-Box Account,
upon 30 days advance notice to the Agent.
     (j) Sales and Adverse Claims Relating to Receivables. Except as otherwise
provided herein, the Seller will not, and will not permit any Originator to, (by
operation of law or otherwise) dispose of or otherwise transfer, or create or
suffer to exist any Adverse Claim upon, any Receivable or any proceeds thereof.
     (k) Change in Business or Credit and Collection Policy. The Seller will not
make any material adverse change in the character of its business and will not,
and will not permit any Originator to, make any material adverse change to the
Credit and Collection Policy.
     (1) Opinions of Counsel. On or prior to August 31, 2007, the Seller will
cause to be delivered to the Agent and each Purchaser Agent opinions of outside
counsel to the Seller and Originators addressing (i) customary “true sale” and
“non-consolidation” bankruptcy issues relating to the transactions contemplated
by the Transaction Documents, and (ii) the attachment, perfection and (based
solely on UCC search reports) priority of the transfer of Receivables and
Collections contemplated by this Agreement and the Purchase Agreement, each in
form and substance reasonably satisfactory to the Agent and the Purchaser Agent.
     (m) Certain Agreements. The Seller shall not (and shall not permit any
Originator to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller’s certificate of
incorporation or by-laws and shall comply with each of the covenants and
agreements set forth in its certificate of incorporation, including without
limitation the covenants set forth in section 7 thereof.
     (n) Other Business. The Seller shall not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any indebtedness of any kind (or cause or permit to be
issued for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement and the Subordinated Note, or (iii) form any
Subsidiary or make any investments in any other Person; provided, however, that
the Seller may incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits and
maintenance of legal status).

- 19 -



--------------------------------------------------------------------------------



 



Article VI
Indemnification
     Section 6.1. Indemnities by the Seller. Without limiting any other rights
any Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-Tax basis, the Agent, each Purchaser
Agent and each Purchaser and their respective officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, liabilities, penalties, Taxes, costs and expenses (including
reasonable attorneys’ fees and court costs) (all of the foregoing collectively,
the “Indemnified Losses”) at any time imposed on or incurred by any Indemnified
Party arising out of or otherwise relating to any Transaction Document, the
transactions contemplated thereby or any action taken or omitted by any of the
Indemnified Parties (including any action taken by the Agent as attorney-in-fact
for the Seller pursuant to Section 3.5(b)), whether arising by reason of the
acts to be performed by the Seller hereunder or otherwise, excluding only
Indemnified Losses to the extent (a) a final judgment of a court of competent
jurisdiction holds such Indemnified Losses resulted solely from gross negligence
or willful misconduct of the Indemnified Party seeking indemnification, (b)
solely due to the credit risk of the Obligor for uncollectible Receivables or
(c) such Indemnified Losses include Taxes on, or measured by, the overall net
income of the Agent, any Purchaser Agent or any Purchaser computed in accordance
with the Intended Tax Characterization. Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a),
(b) and (c) of the previous sentence, the Seller shall indemnify each
Indemnified Party for Indemnified Losses relating to or resulting from:
     (i) any representation or warranty made by the Seller, any Originator or
the Collection Agent (or any employee or agent of the Seller, the Originator or
the Collection Agent) under or in connection with this Agreement, any Periodic
Report or any other information or report delivered by the Seller, any
Originator or the Collection Agent pursuant hereto, which shall have been false
or incorrect in any material respect when made or deemed made;
     (ii) the failure by the Seller, any Originator, or the Collection Agent to
comply with any applicable law, rule or regulation related to any Receivable, or
the nonconformity of any Receivable with any such applicable law, rule or
regulation;
     (iii) any commingling of funds to which the Agent, any Purchaser Agent or
any Purchaser is entitled hereunder with any other funds;
     (iv) any failure of a Lock-Box Bank to comply with the terms of the
applicable Lock-Box Letter;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable, or
any other claim resulting from the sale or lease of goods or the rendering of
services related to such Receivable or the furnishing or failure to furnish any
such goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

-20-



--------------------------------------------------------------------------------



 



     (vi) any failure of the Seller or any Originator, or any Affiliate of any
thereof, to perform its duties or obligations in accordance with the provisions
of this Agreement or any other Transaction Document to which such Person is a
party (as a Collection Agent or otherwise);
     (vii) any action taken by the Agent as attorney-in-fact for the Seller
pursuant to Section 3.5(b);
     (viii) any environmental liability claim, products liability claim or
personal injury or property damage suit or other similar or related claim or
action of whatever sort, arising out of or in connection with any Receivable or
any other suit, claim or action of whatever sort relating to any of the
Transaction Documents; or
     (ix) any inability to enforce any judgment rendered in the United States
against any Obligor of any Foreign Receivable in such Obligor’s country of
domicile in respect of any Foreign Receivable without reexamination or
relitigation of the matters adjudicated upon, or any inability to obtain any
judgment in or utilize the court or other adjudication system of, any foreign
jurisdiction in which such an Obligor may be located, except, in each case, to
the extent the applicable Foreign Receivable is uncollectible on account of the
insolvency or bankruptcy of such Obligor or its financial inability to pay.
     Section 6.2. Increased Cost and Reduced Return. If the adoption after the
date hereof of any applicable law, rule or regulation, or any change therein
after the date hereof, or any change in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Funding Source, the Agent, any
Purchaser Agent or any Purchaser (collectively, the “Funding Parties”) with any
request or directive (whether or not having the force of law) after the date
hereof of any such Governmental Authority (a “Regulatory Change”) (a) subjects
any Funding Party to any charge or withholding on or in connection with a
Funding Agreement or this Agreement (collectively, the “Funding Documents”) or
any Receivable, (b) changes the basis of taxation of payments to any of the
Funding Parties of any amounts payable under any of the Funding Documents
(except for changes in the rate of Tax on the overall net income of such Funding
Party), (c) imposes, modifies or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or any credit extended by, any of the
Funding Parties, (d) has the effect of reducing the rate of return on such
Funding Party’s capital to a level below that which such Funding Party could
have achieved but for such adoption, change or compliance (taking into
consideration such Funding Party’s policies concerning capital adequacy) or
(e) imposes any other condition, and the result of any of the foregoing is
(x) to impose a cost on, or increase the cost to, any Funding Party of its
commitment under any Funding Document or of purchasing, maintaining or funding
any interest acquired under any Funding Document, (y) to reduce the amount of
any sum received or receivable by, or to reduce the rate of return of, any
Funding Party under any Funding Document or (z) to require any payment
calculated by reference to the amount of interests held or amounts received by
it hereunder, then, upon demand by the Agent or the applicable Purchaser Agent,
the Seller shall pay to the Agent (with respect to amounts owed to it) or the
applicable Purchaser Agent (with respect to amounts owed to it or any Purchaser
in its Purchaser Group) for the account of the

-21-



--------------------------------------------------------------------------------



 



Person such additional amounts as will compensate the Agent, such Purchaser
Agent or such Purchaser (or, in the case of any Conduit Purchaser, will enable
such Conduit Purchaser to compensate any Funding Source) for such increased cost
or reduction. Without limiting the foregoing, the Seller acknowledges and agrees
that the fees and other amounts payable by the Seller to the Purchasers and the
Agent have been negotiated on the basis that the unused portion of each
Liquidity Provider’s Commitment is treated as a “short term commitment” for
which there is no regulatory capital requirement. If any Liquidity Provider
determines it is required to maintain capital against its Unused Commitment (or
any Purchaser is required to maintain capital against its Investment) in excess
of the amount of capital it would be required to maintain against a funded loan
in the same amount, such Purchaser shall be entitled to compensation under this
Section 6.2.
     Section 6.3. Other Costs and Expenses. The Seller shall pay to the Agent or
the applicable Purchaser Agent on demand all reasonable costs and expenses in
connection with (a) the preparation, execution, delivery and administration
(including amendments of any provision) of the Transaction Documents, (b) the
sale of the Sold Interest, (c) the perfection of the Agent’s rights in the
Receivables and Collections, (d) the enforcement by the Agent, any Purchaser
Agent or the Purchasers of the obligations of the Seller under the Transaction
Documents or of any Obligor under a Receivable and (e) the maintenance by the
Agent of the Lock-Boxes and Lock-Box Accounts, including reasonable fees, costs
and expenses of legal counsel for the Agent and each Purchaser Agent relating to
any of the foregoing or to advising the Agent, any Purchaser Agent and any
Funding Source about its rights and remedies under any Transaction Document or
any related Funding Agreement and all costs and expenses (including reasonable
counsel fees and expenses) of the Agent, each Purchaser and each Funding Source
in connection with the enforcement of the Transaction Documents or any Funding
Agreement and in connection with the administration of the Transaction Documents
following a Termination Event. The Seller shall reimburse each Conduit Purchaser
for any amounts such Conduit Purchaser must pay to any Funding Source pursuant
to the related Liquidity Agreement on account of any Tax. The Seller shall
reimburse each Conduit Purchaser on demand for all other reasonable costs and
expenses incurred by such Conduit Purchaser or any shareholder of such Conduit
Purchaser in connection with the Transaction Documents or the transactions
contemplated thereby, including the reasonable cost of auditing the Seller, any
Originator or the Collection Agent’s books by certified public accountants, the
cost of the Ratings and the reasonable fees and out-of-pocket expenses of
counsel of the Agent, such Conduit Purchaser or any shareholder, or
administrator, of such Conduit Purchaser for advice relating to such Conduit
Purchaser’s operation.
     Section 6.4. Withholding Taxes. (a) All payments made by the Seller
hereunder shall be made without regard to any required withholding for or on
account of any present or future taxes (other than overall net income taxes on
the recipient). If any such withholding is so required, the Seller shall make
the withholding, pay the amount withheld to the appropriate authority before
penalties attach thereto or interest accrues thereon and pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Purchaser, Purchaser Agent and the Agent free and clear of such taxes
(including such taxes on such additional amount) is equal to the amount that
Purchaser, Purchaser Agent or the Agent (as the case may be) would have received
had such withholding not been made. If the Agent, any Purchaser Agent or any

- 22 -



--------------------------------------------------------------------------------



 



Purchaser pays any such taxes, penalties or interest, to the extent the Agent,
any Purchaser Agent or such Purchaser has not previously been reimbursed, the
Seller shall reimburse the Agent, any Purchaser Agent or such Purchaser for that
payment on demand. If the Seller pays any such taxes, penalties or interest, it
shall deliver official tax receipts evidencing that payment or certified copies
thereof to the Purchaser or Agent on whose account such withholding was made
(with a copy to the Agent if not the recipient of the original) on or before the
thirtieth day after payment. If the Seller pays any tax, penalty or interest
that ultimately is determined not to be properly payable under this
Section 6.4(a), the applicable Purchaser or the Agent shall reimburse the Seller
for such amount upon receipt of evidence satisfactory to such Purchaser or the
Agent that such amount was not properly payable.
     (b) Before the first date on which any amount is payable hereunder for the
account of any Purchaser not incorporated under the laws of the USA such
Purchaser shall deliver to the Seller and the Agent each two (2) duly completed
copies of United States Internal Revenue Service Form W-8BEN or 8-WECI (or
successor applicable form) certifying that such Purchaser is entitled to receive
payments hereunder without deduction or withholding of any United States federal
income taxes. Each such Purchaser shall replace or update such forms when
necessary to maintain any applicable exemption and as requested by the Agent or
the Seller.
     (c) For any period with respect to which a Purchaser or the Agent has
failed to provide the Seller with the appropriate form, certificate or statement
described in clause (b) of this Section (other than if such failure is due to a
change in law occurring after the date of this Agreement), the Agent or such
Purchaser, as the case may be, shall not be entitled to the protections of
clause (a) of this Section.
     Section 6.5. Payments and Allocations. If any Person seeks compensation
pursuant to this Article VI, such Person shall deliver to the Seller and the
Agent a certificate setting forth the amount due to such Person, a description
of the circumstance giving rise thereto and the basis of the calculations of
such amount. The Seller shall pay to the Agent (with respect to amounts owed to
it) or the applicable Purchaser Agent (with respect to amounts owed to it or any
Purchaser in its Purchaser Group) for the account of such Person) the amount
shown as due on any such certificate within 15 Business Days after receipt of
the notice.
Article VII
Conditions Precedent
     Section 7.1. Conditions to Closing. This Agreement shall become effective
on the first date all conditions in this Section 7.1 are satisfied. On or before
such date, the Seller shall deliver to the Agent and each Purchaser Agent the
following documents in form, substance and quantity acceptable to the Agent and
each Purchaser Agent, as applicable:
     (a) A certificate of the Secretary of each of the Seller and the Initial
Collection Agent certifying (i) the resolutions of the Seller’s and the Initial
Collection Agent’s board of directors approving each Transaction Document to
which it is a party, (ii) the name, signature, and authority of each officer who
executes on the Seller’s or the Initial Collection Agent’s behalf a Transaction
Document (on which certificate the Agent

- 23 -



--------------------------------------------------------------------------------



 



and each Purchaser may conclusively rely until a revised certificate is
received), (iii) the Seller’s and the Initial Collection Agent’s certificate or
articles of incorporation certified by the Secretary of State of its state of
incorporation, (iv) a copy of the Seller’s and the Initial Collection Agent’s
by-laws and (v) good standing certificates of each of the Seller and each
Originator issued by the Secretaries of State of the State where such Person is
incorporated.
     (b) All instruments and other documents required, or deemed desirable by
the Agent, to perfect the Agent’s first priority interest in the Receivables,
the Related Security, the Collections, the Purchase Agreement and the Lock-Box
Accounts in all appropriate jurisdictions.
     (c) Executed copies of (i) all consents and authorizations necessary in
connection with the Transaction Documents (ii) all Lock-Box Letters and (iii) a
Periodic Report covering the month ended April 30, 2007.
     (d) Favorable opinions of counsel to the Seller and each Originator
covering such matters as the Agent or any Purchaser Agent may request.
     (e) Such other approvals, opinions or documents as the Agent or any
Purchaser Agent may request.
     (f) All legal matters related to the Purchase are satisfactory to each
Purchaser Agent.
     Section 7.2. Conditions to Each Purchase. The obligation of each Related
Liquidity Provider to make any Purchase, and the right of the Seller to request
or accept any Purchase, are subject to the conditions (and each Purchase shall
evidence the Seller’s representation and warranty that clauses (a)-(e) of this
Section 7.2 have been satisfied and the Collection Agent’s representation and
warranty that clause (c) of this Section 7.2 has been satisfied) that on the
date of such Purchase before and after giving effect to the Purchase:
     (a) no Potential Termination Event (or in the case of a Reinvestment
Purchase, a Termination Event) shall then exist or shall occur as a result of
the Purchase;
     (b) the Termination Date has not occurred;
     (c) after giving effect to the application of the proceeds of such
Purchase, (x) the outstanding Matured Aggregate Investment would not exceed the
Aggregate Commitment, (y) the outstanding Aggregate Investment would not exceed
the Purchase Limit, and (z) the sum of the Aggregate Investment plus the
Aggregate Reserves does not exceed the Net Receivable Balance;
     (d) the representations and warranties in Section 4.1 are true and correct
in all material respects on and as of such date (except to the extent such
representations and

- 24 -



--------------------------------------------------------------------------------



 



warranties relate solely to an earlier date and then are true and correct as of
such earlier date);
     (e) each of the Seller and each Originator is in full compliance with the
Transaction Documents (including all covenants and agreements in Article V); and
     (f) if such Purchase is an Incremental Purchase, the Seller shall have
delivered the relevant Incremental Purchase Request to the Agent and each
Purchaser Agent in accordance with Section 1.1 (c).
Nothing in this Section 7.2 limits the obligations of each Related Liquidity
Provider to its related Conduit Purchaser (including under the applicable
Liquidity Agreement).
Article VIII
The Agent
     Section 8.1. Appointment and Authorization. (a) Each Purchaser and each
Purchaser Agent hereby irrevocably designates and appoints ABN AMRO Bank N.V. as
the “Agent” under the Transaction Documents and authorizes the Agent to take
such actions and to exercise such powers as are delegated to the Agent thereby
and to exercise such other powers as are reasonably incidental thereto. The
Agent shall hold, in its name, for the benefit of each Purchaser, the Purchase
Interest of the Purchaser. The Agent shall not have any duties other than those
expressly set forth in the Transaction Documents or any fiduciary relationship
with any Purchaser, and no implied obligations or liabilities shall be read into
any Transaction Document, or otherwise exist, against the Agent. The Agent does
not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller. Notwithstanding any provision
of this Agreement or any other Transaction Document, in no event shall the Agent
ever be required to take any action which exposes the Agent to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.
     (b) Each Purchaser hereby irrevocably designates and appoints the
respective institution identified on the applicable signature page hereto (as
applicable) as its Purchaser Agent hereunder, and each authorizes such Purchaser
Agent to take such action on its behalf under the provisions of this Agreement
and to exercise such powers and perform such duties as are expressly delegated
to such Purchaser Agent by the terms of this Agreement, if any, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Purchaser Agent shall
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Purchaser or other Purchaser Agent or the
Agent, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Purchaser Agent shall be read
into this Agreement or otherwise exist against such Purchaser Agent.
     (c) Except as otherwise specifically provided in this Agreement, the
provisions of this Article VIII are solely for the benefit of the Purchaser
Agents, the Agent and the Purchasers, and none of the Seller or any Collection
Agent shall have any rights as a third-party beneficiary or otherwise under any
of the provisions of this Article VIII, except that this Article VIII shall not

- 25 -



--------------------------------------------------------------------------------



 



affect any obligations which any Purchaser Agent, the Agent or the Purchaser may
have to the Seller or any Collection Agent under the other provisions of this
Agreement. Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent which is not the Purchaser Agent for such Purchaser.
     (d) In performing its functions and duties hereunder, the Agent shall act
solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Collection Agent or any of their
successors and assigns. In performing its functions and duties hereunder, each
Purchaser Agent shall act solely as the agent of its respective Purchaser and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller, any Collection Agent,
any other Purchaser, any other Purchaser Agent or the Agent, or any of their
respective successors and assigns.
     Section 8.2. Delegation of Duties. The Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
     Section 8.3. Exculpatory Provisions. None of the Agent, any Purchaser Agent
or any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Instructing Group or (ii) in the absence of such Person’s gross
negligence or willful misconduct. Neither the Agent nor any Purchaser Agent
shall be responsible to any Purchaser or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, any
Originator or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, any Originator or any of their Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Article VII. Neither the Agent nor any Purchaser Agent shall not have any
obligation to any Purchaser to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of the Seller, any Originator or any of their
Affiliates.
     Section 8.4. Reliance by Agent. (a) Each Purchaser Agent and the Agent
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document, other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Agent. Each Purchaser
Agent and the Agent shall in all cases be fully justified in failing or refusing
to take any action under any Transaction Document unless it shall first receive
such advice or concurrence of the Purchasers, and assurance of its
indemnification, as it deems appropriate.
     (b) The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Purchasers or the Purchaser Agents,

- 26 -



--------------------------------------------------------------------------------



 



and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Purchasers, the Agent and Purchaser Agents.
     (c) For each Purchaser Group, 66-2/3% of the Commitments represented by
such Purchaser Group (each, a “Voting Block”), shall be required to request or
direct the applicable Purchaser Agent to take action, or refrain from taking
action, under this Agreement on behalf of such Purchasers. Such Purchaser Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement in accordance with a request of its appropriate Voting
Block, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of such Purchaser Agent’s Purchasers.
     (d) Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers in respect of which such Purchaser Agent is
identified as being the “Purchaser Agent” in the definition of “Purchaser Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each initial Purchaser (or, with the
consent of all other Purchasers then existing, any other Purchasers) shall have
the right to designate a new Purchaser Agent (which may be itself) to act on its
behalf and on behalf of its assignees and transferees for purposes of this
Agreement by giving to the Agent written notice thereof signed by such
Purchaser(s) and the newly designated Purchaser Agent. Such notice shall be
effective when receipt thereof is acknowledged by the Agent, which
acknowledgment the Agent shall not unreasonably delay giving, and thereafter the
party named as such therein shall be Purchaser Agent for such Purchaser under
this Agreement. Each Purchaser Agent and its Purchaser(s) shall agree amongst
themselves as to the circumstances and procedures for removal and resignation of
such Purchaser Agent.
     Section 8.5. Assumed Payments. Unless the Agent shall have received notice
from the applicable Purchaser Agent before the date of any Incremental Purchase
that the applicable Purchaser Group will not make available to the Agent (in the
case of an Incremental Purchase) the amount it is scheduled to remit as part of
such Incremental Purchase, the Agent may assume such Purchaser has made such
amount available to the Agent when due (an “Assumed Payment”) and, in reliance
upon such assumption, the Agent may (but shall have no obligation to) make
available such amount to the appropriate Person. If and to the extent that any
Purchaser shall not have made its Assumed Payment available to the Agent, such
Purchaser and the Seller hereby agrees to pay the Agent forthwith on demand such
unpaid portion of such Assumed Payment up to the amount of funds actually paid
by the Agent, together with interest thereon for each day from the date of such
payment by the Agent until the date the requisite amount is repaid to the Agent,
at a rate per annum equal to the Federal Funds Rate plus 2%.
     Section 8.6. Notice of Termination Events. Neither any Purchaser Agent nor
the Agent shall be deemed to have knowledge or notice of the occurrence of any
Potential Termination Event unless the Agent or such Purchaser Agent has
received notice from any Purchaser or the Seller stating that a Potential
Termination Event has occurred hereunder and describing such

- 27 -



--------------------------------------------------------------------------------



 



Potential Termination Event. In the event that the Agent receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
Purchaser Agent shall promptly give notice thereof to its Purchasers. In the
event that a Purchaser Agent receives such a notice (other than from the Agent),
it shall promptly give notice thereof to the Agent. The Agent shall take such
action concerning a Potential Termination Event as may be directed by the
Instructing Group (or, if otherwise required for such action, all of the
Purchasers), but until the Agent receives such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as the Agent deems advisable and in the best interests of the Purchasers and
Purchaser Agents.
     Section 8.7. Non-Reliance on Agent, Purchaser Agents and Other Purchasers.
Each Purchaser expressly acknowledges that none of the Agent, the Purchaser
Agents or any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agent or any Purchaser Agent hereafter taken, including
any review of the affairs of the Seller or any Originator, shall be deemed to
constitute any representation or warranty by the Agent or such Purchaser Agent,
as applicable. Each Purchaser represents and warrants to the Agent and the
Purchaser Agents that, independently and without reliance upon the Agent,
Purchaser Agents or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
the Ametek Entities, any Originator, and the Receivables and its own decision to
enter into this Agreement and to take, or omit, action under any Transaction
Document. The Agent shall deliver each month to any Purchaser Agent that so
requests a copy of the Periodic Report(s) received covering the preceding
calendar month. Except for items specifically required to be delivered
hereunder, the Agent shall not have any duty or responsibility to provide any
Purchaser Agent or Purchaser with any information concerning the Seller, any
Originator or any of their Affiliates that comes into the possession of the
Agent or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
     Section 8.8. Agents and Affiliates. Each of the Purchaser Agents, the
Purchasers and the Agent and their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with the Seller, each Originator or any of their
Affiliates and ABN AMRO may exercise or refrain from exercising its rights and
powers as if it were not the Agent. With respect to the acquisition of the
Receivables pursuant to this Agreement, each of the Purchaser Agents and the
Agents shall have the same rights and powers under this Agreement as any
Purchaser and may exercise the same as though it were not such an agent, and the
terms “Purchaser” and “Purchasers” shall include each of the Purchaser Agents
and the Agent in their individual capacities.
     Section 8.9. Indemnification. Each Purchaser Group shall indemnify and hold
harmless the Agent and its officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Seller or the Originators and
without limiting the obligation of the Seller or the Originators to do so),
ratably in accordance with its Ratable Share from and against any and all
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses and disbursements of any kind whatsoever (including in
connection with any investigative or

- 28 -



--------------------------------------------------------------------------------



 



threatened proceeding, whether or not the Agent or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Agent or such Person as a result of, or related to, any of
the transactions contemplated by the Transaction Documents or the execution,
delivery or performance of the Transaction Documents or any other document
furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Agent or such Person as finally determined by a court of
competent jurisdiction).
     Section 8.10. Successor Agent. The Agent may, upon at least five
(5) Business Days notice to the Seller, each Purchaser Agent and each Purchaser,
resign as Agent. Such resignation shall not become effective until a successor
agent is appointed by an Instructing Group and has accepted such appointment.
Upon such acceptance of its appointment as Agent hereunder by a successor Agent,
such successor Agent shall succeed to and become vested with all the rights and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations under the Transaction Documents. After any retiring
Agent’s resignation hereunder, the provisions of Article VI and this
Article VIII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent.
Article IX
Miscellaneous
     Section 9.1. Termination. Each Conduit Purchaser shall cease to be a party
hereto when the Termination Date has occurred, such Conduit Purchaser holds no
Investment and all amounts payable to it hereunder have been indefeasibly paid
in full. This Agreement shall terminate following the Termination Date when no
Investment is held by a Purchaser and all other amounts payable hereunder have
been indefeasibly paid in full, but the rights and remedies of the Agent, each
Purchaser Agent and each Purchaser under Article VI and Section 8.9 shall
survive such termination.
     Section 9.2. Notices. Unless otherwise specified, all notices and other
communications hereunder shall be in writing (including by email transmission,
telecopier or other facsimile communication), given to the appropriate Person at
its email address, address or telecopy number set forth on the signature pages
hereof or at such other email address, address or telecopy number as such Person
may specify, and effective when received at the address specified by such
Person. The number of days for any advance notice required hereunder may be
waived (orally or in writing) by the Person receiving such notice and, in the
case of notices to the Agent, the consent of each Person to which the Agent or
such Purchaser Agent is required to forward such notice.
     Section 9.3. Payments and Computations. Notwithstanding anything herein to
the contrary, any amounts to be paid or transferred by the Seller or the
Collection Agent to, or for the benefit of, any Purchaser or any other Person
shall be paid or transferred to the relevant Purchaser Agent (for the benefit of
such Purchaser or other Person). Such payments shall be made to the relevant
Purchaser Agent Account. The Agent or appropriate Purchaser Agent shall promptly
(and, if reasonably practicable, on the day it receives such amounts) forward
each such amount to the Person entitled thereto and such Person shall apply the
amount in accordance

- 29 -



--------------------------------------------------------------------------------



 



herewith. All amounts to be paid or deposited hereunder shall be paid or
transferred on the day when due in immediately available Dollars (and, if due
from the Seller or Collection Agent, by 1:00 p.m. (Chicago time), with amounts
received after such time being deemed paid on the Business Day following such
receipt). The Seller hereby authorizes the Agent to debit the Seller Account for
application to any amounts owed by the Seller hereunder. The Seller shall, to
the extent permitted by law, pay to the Agent or the appropriate Purchaser Agent
upon demand, for the account of the applicable Person, interest on all amounts
not paid or transferred by the Seller or the Collection Agent when due hereunder
at a rate equal to the Prime Rate plus 2%, calculated from the date any such
amount became due until the date paid in full. Any payment or other transfer of
funds scheduled to be made on a day that is not a Business Day shall be made on
the next Business Day, and any CP Funding Costs, Discount Rate or interest rate
accruing on such amount to be paid or transferred shall continue to accrue to
such next Business Day. All computations of interest, fees, CP Funding Costs and
Discount shall be calculated for the actual days elapsed based on a 360 day
year.
     Section 9.4. Sharing of Recoveries. Each Purchaser agrees that if it
receives any recovery, through set-off, judicial action or otherwise, on any
amount payable or recoverable hereunder in a greater proportion than should have
been received hereunder or otherwise inconsistent with the provisions hereof,
then the recipient of such recovery shall purchase for cash an interest in
amounts owing to the other Purchasers (as return of Investment or otherwise),
without representation or warranty except for the representation and warranty
that such interest is being sold by each such other Purchaser free and clear of
any Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchasers in such
recovery (as if such recovery were distributed pursuant to Section 2.3). If all
or any portion of such amount is thereafter recovered from the recipient, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
     Section 9.5. Right of Setoff. During a Termination Event, each Purchaser is
hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).
     Section 9.6. Amendments. Except as otherwise expressly provided herein, no
amendment or waiver hereof shall be effective unless signed by the Seller, the
Agent and the Instructing Group. In addition, no amendment of any Transaction
Document shall, without the consent of (a) all the Purchasers, (i) extend the
Termination Date or the date of any payment or transfer of Collections by the
Seller to the Collection Agent or by the Collection Agent to the Agent or any
Purchaser Agent, (ii) reduce the rate or extend the time of payment of Discount
for any Eurodollar Tranche or Prime Tranche, (iii) reduce or extend the time of
payment of any fee payable to the Related Liquidity Providers, (iv) except as
provided herein, release, transfer or modify any Related Liquidity Provider’s
Purchase Interest or change any Commitment, (v) amend the definition of
Instructing Group, Termination Event or Section 1.1, 1.2, 1.5, 1.7(a), 2.1, 2.2,
2.3, 7.2 or 9.6, Article VI, Section 2.1 of the Liquidity Agreement, or any
provision of the Limited Guaranty or any obligation of the Originator
thereunder, (vi) consent to the

- 30 -



--------------------------------------------------------------------------------



 



assignment or transfer by the Seller or any Originator of any interest in the
Receivables other than transfers under the Transaction Documents or permit any
Originator to transfer any of its obligations under any Transaction Document
except as expressly contemplated by the terms of the Transaction Documents, or
(vii) amend any defined term relevant to the restrictions in clauses (i) through
(vi) in a manner which would circumvent the intention of such restrictions or
(b) the Agent and each affected Purchaser Agent, amend any provision hereof if
the effect thereof is to affect the indemnities to, or the rights or duties of,
the Agent or any Purchaser Agent or to reduce any fee payable for the Agent’s or
such Purchaser Agent’s own account. Notwithstanding the foregoing, the amount of
any fee or other payment due and payable from the Seller or the Collection Agent
to the Agent (for its own account), any Purchaser Agent or any Purchaser may be
changed or otherwise adjusted solely with the consent of the Seller and the
party to which such payment is payable. Any amendment hereof shall apply to each
Purchaser equally and shall be binding upon the Seller, the Purchaser Agents,
the Purchasers and the Agent.
     Section 9.7. Waivers. No failure or delay of the Agent, any Purchaser Agent
or any Purchaser in exercising any power, right, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right, privilege or remedy preclude any other or further
exercise thereof or the exercise of any other power, right, privilege or remedy.
Any waiver hereof shall be effective only in the specific instance and for the
specific purpose for which such waiver was given. After any waiver, the Seller,
the Purchasers, the Purchaser Agents and the Agent shall be restored to their
former position and rights and any Potential Termination Event waived shall be
deemed to be cured and not continuing, but no such waiver shall extend to (or
impair any right consequent upon) any subsequent or other Potential Termination
Event. Any additional Discount that has accrued after a Termination Event before
the execution of a waiver thereof, solely as a result of the occurrence of such
Termination Event, may be waived by the Agent or related Purchaser Agent at the
direction of the Purchaser entitled thereto.
     Section 9.8. Successors and Assigns; Participations; Assignments.
     (a) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Except as otherwise provided herein, the Seller may not assign or
transfer any of its rights or delegate any of its duties without obtaining the
prior consent of the Agent, the Purchaser Agent and the Purchasers.
     (b) Participations. Upon the consent of the Seller (which consent shall not
be unreasonably withheld) any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder and under the Liquidity Agreement. Such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller, each
Purchaser Agent and the Agent shall continue to deal solely and directly with
such Purchaser in connection with such Purchaser’s rights and obligations
hereunder and under the Liquidity Agreement. Each Participant shall be entitled
to the benefits of Article VI and shall have the right of setoff through its
participation in amounts owing hereunder to the same extent as if it were a
Purchaser hereunder and under the Liquidity Agreement, which right of setoff is
subject to such Participant’s obligation to share with the Purchasers as
provided in Section 9.4. A Purchaser shall not agree with a Participant to
restrict

- 31 -



--------------------------------------------------------------------------------



 



such Purchaser’s right to agree to any amendment hereto or to the Liquidity
Agreement, except amendments described in clause (a) of Section 9.6.
     (c) Assignments by Liquidity Providers. Upon the consent of the Seller
(which consent shall not be unreasonably withheld) any Related Liquidity
Provider may assign to one or more Persons (“Purchasing Liquidity Providers”),
acceptable to the relevant Purchaser Agent, any portion of its Commitment as a
Liquidity Provider hereunder and under the Liquidity Agreement and Purchase
Interest pursuant to a supplement hereto and to the Liquidity Agreement (a
“Transfer Supplement”) in form satisfactory to the relevant Purchaser Agent
executed by each such Purchasing Liquidity Provider, such selling Related
Liquidity Provider and the Agent. Any such assignment by a Liquidity Provider
must be for an amount of at least Five Million Dollars. Each Purchasing
Liquidity Provider shall pay a fee of Three Thousand Dollars to its Purchaser
Agent. Any partial assignment shall be an assignment of an identical percentage
of such selling Liquidity Provider’s Investment and its Commitment as a
Liquidity Provider hereunder and under its Liquidity Agreement. Upon the
execution and delivery to the relevant Purchaser Agent of the Transfer
Supplement and payment by the Purchasing Liquidity Provider to the selling
Related Liquidity Provider of the agreed purchase price, such selling Related
Liquidity Provider shall be released from its obligations hereunder and under
the Liquidity Agreement to the extent of such assignment and such Purchasing
Liquidity Provider shall for all purposes be a Related Liquidity Provider party
hereto and shall have all the rights and obligations of a Related Liquidity
Provider hereunder to the same extent as if it were an original party hereto and
to the Liquidity Agreement with a Commitment as a Related Liquidity Provider,
any Investment and any related Assigned Settlement described in the Transfer
Supplement.
     (d) Replaceable Liquidity Providers. If any Related Liquidity Provider (a
“Replaceable Liquidity Provider”) shall (i) petition the Seller for any amounts
under Section 6.2 or (ii) have a short-term debt rating lower than the “A-l” by
S&P and “P-l” by Moody’s (unless such Related Liquidity Provider is also the
Purchaser Agent), the Seller or applicable Conduit Purchaser may designate a
replacement financial institution (a “Replacement Related Liquidity Provider”)
acceptable to both the relevant Purchaser Agent and the Seller, to which such
Replaceable Related Liquidity Provider shall, subject to its receipt of an
amount equal to its Investment, any related Assigned Settlement, and accrued
Discount and fees thereon (plus, from the Seller, any Early Payment Fee that
would have been payable if such transferred Investment had been paid on such
date) and all amounts payable under Section 6.2, promptly assign all of its
rights, obligations and Related Liquidity Provider Commitment hereunder and
under the Liquidity Agreement, together with all of its Purchase Interest, and
any related Assigned Settlement, to the Replacement Liquidity Provider in
accordance with Section 9.8(c).
     (e) Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to each Conduit Purchaser’s assignment, participation, grant of security
interests in or other transfers of any portion of or any of its beneficial
interest in, the Purchase Interest and the related Assigned Settlement and
(ii) to the complete assignment by such Conduit Purchaser of all of its rights
and obligations hereunder to any Person reasonably acceptable to Agent, and upon
such assignment such Conduit Purchaser shall be released from all obligations
and duties hereunder; provided, however, that a Conduit Purchaser may not,
without the prior consent of its Related Liquidity Providers, transfer any of
its rights under the related Liquidity Agreement to cause its

- 32 -



--------------------------------------------------------------------------------



 



Related Liquidity Providers to purchase the Purchaser Interest of such Conduit
Purchaser and the Assigned Settlement unless the assignee (i) is a corporation
whose principal business is the purchase of assets similar to the Receivables,
(ii) has the related Purchaser Agent as its administrative agent and
(iii) issues commercial paper with credit ratings substantially comparable to
the then current ratings of such Conduit Purchaser. Each new Conduit Purchaser
shall pay a fee of Three Thousand Dollars to the Agent. Each Conduit Purchaser
shall notify the Seller prior to any such assignment and shall promptly notify
each other party hereto of any such assignment. Upon such an assignment of any
portion of a Conduit Purchaser’s Purchase Interest and the related Assigned
Settlement and the payment to the Agent of the fee specified above, the assignee
shall have all of the rights of such Conduit Purchaser hereunder relate to such
Purchase Interest and related Assigned Settlement.
     (f) Opinions of Counsel. If required by the Agent or such Purchaser Agent
or to maintain the Ratings, each Transfer Supplement must be accompanied by an
opinion of counsel of the assignee as to such matters as the Agent may
reasonably request. It is expressly understood that any costs or expenses
relating to such opinions shall not be for the account of or an expense of the
Seller or any Originator.
     Section 9.9. Intended Tax Characterization. It is the intention of the
parties hereto that, for the purposes of all Taxes, the transactions
contemplated hereby shall be treated as a loan by the Purchasers (through the
Agent) to the Seller that is secured by the Receivables (the “Intended Tax
Characterization”). The parties hereto agree to report and otherwise to act for
the purposes of all Taxes in a manner consistent with the Intended Tax
Characterization. As provided in Section 5.1(g), the Seller hereby grants to the
Agent, for the ratable benefit of the Purchasers, a security interest in all
Receivables, Related Security and Collections to secure the payment of all
amounts other than Investment owing hereunder and (to the extent of the Sold
Interest) to secure the repayment of all Investment.
     Section 9.10. Confidentiality. The parties hereto agree to hold the
Transaction Documents or any other confidential or proprietary information
received in connection therewith in confidence and agree not to provide any
Person with copies of any Transaction Document or such other confidential or
proprietary information other than to (i) any officers, directors, members,
managers, employees or outside accountants, auditors or attorneys thereof,
(ii) any prospective or actual assignee or participant which (in each case) has
signed a confidentiality agreement substantially in the form of the
confidentiality agreement signed by the Agent prior to the date hereof,
(iii) any rating agency, (iv) any surety, guarantor or credit or liquidity
enhancer to the Agent, any Purchaser Agent or any Purchaser which (in each case)
has signed a confidentiality agreement substantially in the form of the
confidentiality agreement signed by the Agent prior to the date hereof,
(v) Conduit Purchaser’s administrator, management company, referral agents,
issuing agents or depositaries or CP Dealers and (vi) Governmental Authorities
with appropriate jurisdiction. Notwithstanding the above stated obligations,
provided that the other parties hereto are given notice of the intended
disclosure or use, the parties hereto will not be liable for disclosure or use
of such information which such Person can establish by tangible evidence: (i)
was required by law, including pursuant to a valid subpoena or other legal
process, (ii) was in such Person’s possession or known to such Person prior to
receipt (provided that the source of such information was not bound by a
confidentiality agreement with the Seller or any

- 33 -



--------------------------------------------------------------------------------



 



Originator) or (iii) is or becomes known to the public through disclosure in a
printed publication (without breach of any of such Person’s obligations
hereunder).
     Section 9.11. Agreement Not to Petition. Each party hereto agrees, for the
benefit of the holders of the privately or publicly placed indebtedness for
borrowed money for each Conduit Purchaser, not, prior to the date which is one
(1) year and one (1) day after the payment in full of all such indebtedness, to
acquiesce, petition or otherwise, directly or indirectly, invoke, or cause such
Conduit Purchaser to invoke, the process of any Governmental Authority for the
purpose of (a) commencing or sustaining a case against such Conduit Purchaser
under any federal or state bankruptcy, insolvency or similar law (including the
Federal Bankruptcy Code), (b) appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official for such Conduit
Purchaser, or any substantial part of its property, or (c) ordering the winding
up or liquidation of the affairs of such Conduit Purchaser. The provisions of
this Section 9.11 shall survive termination of this Agreement.
     Section 9.12. Excess Funds. Notwithstanding any provisions contained in
this Agreement to the contrary, no Conduit Purchaser shall, nor shall be
obligated to, pay any amount pursuant to this Agreement unless (i) such Conduit
Purchaser has received funds which may be used to make such payment and which
funds are not required to repay its commercial paper notes when due and (ii)
after giving effect to such payment, either (x) such Conduit Purchaser could
issue commercial paper notes to refinance all of its outstanding commercial
paper notes (assuming such outstanding commercial paper notes matured at such
time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all of such Conduit Purchaser’s
commercial paper notes are paid in full. Any amount which a Conduit Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in §101 of the United States Bankruptcy Code)
against or corporate obligation of such Conduit Purchaser for any such
insufficiency unless and until such Conduit Purchaser satisfies the provisions
of clauses (i) and (ii) above. The provisions of this Section 9.12 shall survive
the termination of this Agreement.
     Section 9.13. No Recourse. The obligations of each Conduit Purchaser, its
management company, its administrator and its referral agents (each a “Program
Administrator”) under any Transaction Document or other document (each, a
“Program Document”) to which a Program Administrator is a party are solely the
corporate obligations of such Program Administrator and no recourse shall be had
for such obligations against any Affiliate, director, officer, member, manager,
employee, attorney or agent of any Program Administrator.
     Section 9.14. Headings; Counterparts. Article and Section Headings in this
Agreement are for reference only and shall not affect the construction of this
Agreement. This Agreement may be executed by different parties on any number of
counterparts, each of which shall constitute an original and all of which, taken
together, shall constitute one and the same agreement.
     Section 9.15. Cumulative Rights and Severability. All rights and remedies
of the Purchasers, Purchaser Agents and Agent hereunder shall be cumulative and
non-exclusive of any rights or remedies such Persons have under law or
otherwise. Any provision hereof that is

- 34 -



--------------------------------------------------------------------------------



 



prohibited or unenforceable in any jurisdiction shall, in such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof and without affecting such
provision in any other jurisdiction.
     Section 9.16. Governing Law; Submission to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the internal laws (and
not the law of conflicts) of the State of New York. The Seller hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York state court sitting in New
York, New York for purposes of all legal proceedings arising out of, or relating
to, the transaction documents or the transactions contemplated thereby. The
Seller hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the venue of any such proceeding and
any claim that any such proceeding has been brought in an inconvenient forum.
Nothing in this Section 9.16 shall affect the right of the Agent or any
Purchaser to bring any action or proceeding against the Seller or its property
in the courts of other jurisdictions.
     Section 9.17. Waiver of Trial by Jury. To THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH,
ANY TRANSACTION DOCUMENT OR ANY MATTER ARISING THEREUNDER.
     Section 9.18. Entire Agreement. The Transaction Documents constitute the
entire understanding of the parties thereto concerning the subject matter
thereof. Any previous or contemporaneous agreements, whether written or oral,
concerning such matters are superseded thereby.

- 35 -



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.

                          ABN AMRO Bank N.V., as the Agent       ABN AMRO Bank
N.V., as a Liquidity Provider
 
                        By:   /s/ Thomas J. Educate       By:   /s/ Thomas J.
Educate                   Title:   SVP       Title:   SVP
 
                        By:   /s/ Kristina Neville       By:   /s/ Kristina
Neville                   Title:   VP       Title:   VP
 
  Address:   540 West Madison Street           Address:   540 West Madison
Street
 
      Chicago, Illinois 60661               Chicago, Illinois 60661
 
  Attention:   Purchaser Agent -           Attention:   Administrator -
 
      Amsterdam               Amsterdam
 
  Telephone:   (312) 904-6263           Telephone:   (312) 904-6263
 
  Telecopy:   (312)992-1527           Telecopy:   (312) 992-1527
 
  Email:               Email:    
 
                       

S-1



--------------------------------------------------------------------------------



 



                                          Amsterdam Funding Corporation
 
                                        By:   /s/ Bernard J. Angelo            
                          Title:   Vice President
 
                  Address:   c/o Global Securitization
 
                      Services, LLC
 
                      445 Broad Hollow Road
 
                      Suite 239
 
                      Melville, New York 11747
 
                  Attention:   Andrew Stidd
 
                  Telephone:   (212) 302-8330
 
                  Telecopy:   (212) 302-8767
 
                  Email:    
 
                       
 
                                        Purchase Limit:       $75,000,000

S-2



--------------------------------------------------------------------------------



 



                                          Ametek Receivables Corp., as Seller
 
                                        By:   /s/ William J. Burke              
                        Title:   Director
 
                  Address:   37 N. Valley Road
 
                      Paoli, Pennsylvania 19301
 
                       
 
                  Attention:    
 
                       
 
                  Telephone:   (610)                                         
 
                  Telecopy:   (610)                                         
 
                  Email:    
 
                       
 
                                        Ametek, Inc., as Initial Collection
Agent
 
                                        By:   /s/ John J. Molinelli            
                          Title:   EVP & CFO
 
                  Address:   37 N. Valley Road
 
                      Paoli, Pennsylvania 19301
 
                  Attention:    
 
                       
 
                  Telephone:   (610)                                         
 
                  Telecopy:   (610)                                         
 
                  Email:    
 
                       

S-3



--------------------------------------------------------------------------------



 



                                          The Purchaser Groups:
 
                                        PNC Bank, National Association, as
      Purchaser Agent for the Market Street
      Purchaser Group and Related Liquidity Provider
 
                                        By:   /s/ William P. Falcon            
                          Title:   Vice President
 
                  Address:   PNC Bank, National
Association
One PNC Plaza, 26th Floor
249 Fifth Avenue
Pittsburgh, Pennsylvania
15222-2707
 
                  Attention:   William Falcon
 
                  Telephone:   (412) 762-5442
 
                  Telecopy:   (412) 762-9184
 
                  Email:   william.falcon@pnc.com
pncconduitgroup@pnc.com

S-4



--------------------------------------------------------------------------------



 



                                          Market Street Funding LLC,
 
                                        By:   /s/ Doris J. Hearn                
                      Title:   Vice President
 
                  Address:   c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard
Suite 318
Charlotte, North Carolina
28211
 
                  Attention:   Douglas K. Johnson
 
                  Telephone:   (704) 365-0569
 
                  Telecopy:   (704) 365-1362
 
                  Email:    
 
                       
 
                                        Purchase Limit:       $35,000,000

S-5